            IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                    Civil Action No. 1:21-cv-47

MOUNTAIN VALLEY PIPELINE, LLC,

          Plaintiff,

    v.

EASEMENTS TO CONSTRUCT,
OPERATE, AND MAINTAIN A
NATURAL GAS PIPELINE OVER
TRACTS OF LAND IN ROCKINGHAM
COUNTY, GUILFORD COUNTY, AND
ALAMANCE COUNTY NORTH
CAROLINA, INCLUDING:

1.96 ACRES OF LAND, MORE OR LESS,
LOCATED IN ALAMANCE COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ALAMANCE COUNTY
PARCEL ID NO. 150345 AND BEING
MVP PARCEL NO. MVF-NC-AL-005.000,
OWNED BY CAROL CHRISTOPHER
OLIVER;

9.66 ACRES OF LAND, MORE OR LESS,
LOCATED IN ALAMANCE COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ALAMANCE COUNTY
PARCEL ID NO. 150397 AND BEING
MVP PARCEL NO. MVF-NC-AL-007.000,
OWNED BY HOWARD L. DUNN, JR.
AND PATRICIA L. DUNN;

2.01 ACRES OF LAND, MORE OR LESS,
LOCATED IN ALAMANCE COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ALAMANCE COUNTY




         Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 1 of 92
PARCEL ID NO. 155685 AND BEING
MVP PARCEL NO. NC-AL-000.020,
OWNED BY FRED L. LEHMAN AND
CAROL S. LEHMAN;

2.12 ACRES OF LAND, MORE OR LESS,
LOCATED IN ALAMANCE COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ALAMANCE COUNTY
PARCEL ID NO. 155661 AND BEING
MVP PARCEL NO. NC-AL-000.045,
OWNED BY LARRY WAYNE PINNIX
AND LINDA THOMPSON PINNIX;

3.33 ACRES OF LAND, MORE OR LESS,
LOCATED IN ALAMANCE COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ALAMANCE COUNTY
PARCEL ID NO. 155656 AND BEING
MVP PARCEL NO. NC-AL-000.050,
OWNED BY SOUTH ROCK FARM, LLC;

5.71 ACRES OF LAND, MORE OR LESS,
LOCATED IN GUILFORD COUNTY,
NORTH CAROLINA, BEING A
PORTION OF GUILFORD COUNTY
PARCEL ID NO. 100666 AND BEING
MVP PARCEL NO. NC-GU-001.000,
OWNED BY SOUTH ROCK FARM, LLC
AND TINA L. PINNIX-BROOME;

0.11 ACRES OF LAND, MORE OR LESS,
LOCATED IN ALAMANCE COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ALAMANCE COUNTY
PARCEL ID NO. 155689 AND BEING
MVP PARCEL NO. NC-AL-004.000,
OWNED BY VERA KERNODLE
BULLOCK (AN INCOMPETENT
PERSON);
                                  2



       Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 2 of 92
3.23 ACRES OF LAND, MORE OR LESS,
LOCATED IN ALAMANCE COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ALAMANCE COUNTY
PARCEL ID NO. 155701 AND BEING
MVP PARCEL NO. NC-AL-005.000,
OWNED BY EDITH KERNODLE
KHATEEB AND HASHIM A. KHATEEB;

5.06 ACRES OF LAND, MORE OR LESS,
LOCATED IN ALAMANCE COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ALAMANCE COUNTY
PARCEL ID NO. 111071 AND BEING
MVP PARCEL NO. NC-AL-018.000,
OWNED BY DALE FRANK TATE;

2.94 ACRES OF LAND, MORE OR LESS,
LOCATED IN ALAMANCE COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ALAMANCE COUNTY
PARCEL ID NO. 111046 AND BEING
MVP PARCEL NO. NC-AL-019.000,
OWNED BY THE VERLIE J. HALL
REVOCABLE TRUST DATED 21ST DAY
OF JANUARY, 2002 AND FRANK C.
HALL, TRUSTEE OF THE VERLIE J.
HALL REVOCABLE TRUST DATED
21ST DAY OF JANUARY, 2002;

3.13 ACRES OF LAND, MORE OR LESS,
LOCATED IN ALAMANCE COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ALAMANCE COUNTY
PARCEL ID NO. 118752 AND BEING
MVP PARCEL NO. NC-AL-033.000,
OWNED BY 1804-1814 GREENSTREET
ASSOCIATES, LP;


                                  3



       Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 3 of 92
1.08 ACRES OF LAND, MORE OR LESS,
LOCATED IN ALAMANCE COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ALAMANCE COUNTY
PARCEL ID NO. 118782 AND BEING
MVP PARCEL NO. NC-AL-036.000,
OWNED BY ROBERT F. RHODES;

6.22 ACRES OF LAND, MORE OR LESS,
LOCATED IN ALAMANCE COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ALAMANCE COUNTY
PARCEL ID NO. 118774 AND BEING
MVP PARCEL NO. NC-AL-046.000,
OWNED BY WAYNE S. APPLE;

4.90 ACRES OF LAND, MORE OR LESS,
LOCATED IN ALAMANCE COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ALAMANCE COUNTY
PARCEL ID NO. 118789 AND 118794
AND BEING MVP PARCEL NO. NC-AL-
050.000 AND NC-AL-050.100.AR,
OWNED BY MICHAEL STEPHEN
MADREN AND PATSY MADREN;

4.32 ACRES OF LAND, MORE OR LESS,
LOCATED IN ALAMANCE COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ALAMANCE COUNTY
PARCEL ID NO. 118853 AND BEING
MVP PARCEL NO. NC-AL-052.000,
OWNED BY LLOYD G. TUCKER SR.
AND FAYE ISLEY TUCKER, AND
LLOYD G. TUCKER JR.;

0.31 ACRES OF LAND, MORE OR LESS,
LOCATED IN ALAMANCE COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ALAMANCE COUNTY
                                  4



       Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 4 of 92
PARCEL ID NO. 170441 AND BEING
MVP PARCEL NO. NC-AL-060.000,
OWNED BY ERIC KASS AND
BRITTNEY KASS;

0.50 ACRES OF LAND, MORE OR LESS,
LOCATED IN ALAMANCE COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ALAMANCE COUNTY
PARCEL ID NO. 171910 AND BEING
MVP PARCEL NO. NC-AL-062.000,
OWNED BY LARRY D. SHAMBLEY
AND DONNA S. SHAMBLEY;

3.64 ACRES OF LAND, MORE OR LESS,
LOCATED IN ALAMANCE COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ALAMANCE COUNTY
PARCEL ID NO. 172085 AND BEING
MVP PARCEL NO. NC-AL-064.000,
OWNED BY MICHAEL GLENN
WALLACE AND PAULA ROCHELLE
WALLACE;

3.32 ACRES OF LAND, MORE OR LESS,
LOCATED IN ALAMANCE COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ALAMANCE COUNTY
PARCEL ID NO. 128878 AND BEING
MVP PARCEL NO. NC-AL-077.000,
OWNED BY THOMAS WEAVER
CONSTRUCTION COMPANY, INC.;

3.70 ACRES OF LAND, MORE OR LESS,
LOCATED IN ALAMANCE COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ALAMANCE COUNTY
PARCEL ID NO. 141508 AND BEING
MVP PARCEL NO. NC-AL-089.000,
OWNED BY FELICIANO MARES, ANNA
                                  5



       Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 5 of 92
BURNETT MCCAULEY, JACQUELYN
MCCAULEY, AND SAMUEL OWEN
MCCAULEY;

8.34 ACRES OF LAND, MORE OR LESS,
LOCATED IN ALAMANCE COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ALAMANCE COUNTY
PARCEL ID NOS. 150259 AND 150303
AND BEING MVP PARCEL NOS. NC-
AL-104.000 AND NC-AL-106.000,
OWNED BY ESTHER P. BLANCHARD,
PERRY BLANCHARD SLADE, JACK
DANIEL SLADE, DAYLE DRIVER
BLANCHARD, MARSHA BLANCHARD
HICKS, LEE HICKS, MORGAN
LINDSEY BLANCHARD;

0.34 ACRES OF LAND, MORE OR LESS,
LOCATED IN ALAMANCE COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ALAMANCE COUNTY
PARCEL ID NO. 150227 AND BEING
MVP PARCEL NO. NC-AL-119.000,
OWNED BY PAMELA J. MULLER;

0.74 ACRES OF LAND, MORE OR LESS,
LOCATED IN ALAMANCE COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ALAMANCE COUNTY
PARCEL ID NO. 150232 AND BEING
MVP PARCEL NO. NC-AL-132.100,
OWNED BY ROBERT C. WARREN, JR.
AND LENA KAY WARREN;

0.30 ACRES OF LAND, MORE OR LESS,
LOCATED IN ALAMANCE COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ALAMANCE COUNTY
PARCEL ID NO. 154242 AND BEING
                                  6



       Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 6 of 92
MVP PARCEL NO. NC-AL-134.000,
OWNED BY CHARLES A. JONES AND
DEBORAH A. JONES;

1.93 ACRES OF LAND, MORE OR LESS,
LOCATED IN ALAMANCE COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ALAMANCE COUNTY
PARCEL ID NO. 154241 AND BEING
MVP PARCEL NO. NC-AL-135.000,
OWNED BY JOHN RAY COLE AND
RAVONDA LYNN COLE;

1.37 ACRES OF LAND, MORE OR LESS,
LOCATED IN ALAMANCE COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ALAMANCE COUNTY
PARCEL ID NO. 153208 AND BEING
MVP PARCEL NO. NC-AL-144.000,
OWNED BY ROBERT J. MULLIS AND
CONNIE R. MULLIS;

1.20 ACRES OF LAND, MORE OR LESS,
LOCATED IN ALAMANCE COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ALAMANCE COUNTY
PARCEL ID NO. 153148 AND BEING
MVP PARCEL NO. NC-AL-145.000,
OWNED BY TORREY L. ROACH AND
AMANDA R. ROACH;

0.36 ACRES OF LAND, MORE OR LESS,
LOCATED IN ALAMANCE COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ALAMANCE COUNTY
PARCEL ID NO. 153197 AND BEING
MVP PARCEL NO. NC-AL-162.000,
OWNED BY A.S.C.S., A MINOR CHILD;



                                  7



       Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 7 of 92
1.44 ACRES OF LAND, MORE OR LESS,
LOCATED IN ALAMANCE COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ALAMANCE COUNTY
PARCEL ID NO. 153244 AND BEING
MVP PARCEL NO. NC-AL-166.000,
OWNED BY JANIE H. TEW, JERRY
HICKS, TONI HICKS, AND TRICIA
CRONK;

3.14 ACRES OF LAND, MORE OR LESS,
LOCATED IN ALAMANCE COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ALAMANCE COUNTY
PARCEL ID NO. 152804 AND BEING
MVP PARCEL NO. NC-AL-186.000,
OWNED BY TERESA ANN CLAYTON
FREEMAN, HUGH W. FREEMAN, AND
COGGINS STONE STREET, LLC;

8.92 ACRES OF LAND, MORE OR LESS,
LOCATED IN ALAMANCE COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ALAMANCE COUNTY
PARCEL ID NO. 152813 AND BEING
MVP PARCEL NO. NC-AL-191.000,
OWNED BY SECOND PARTNERS, LLC;

3.04 ACRES OF LAND, MORE OR LESS,
LOCATED IN ALAMANCE COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ALAMANCE COUNTY
PARCEL ID NO. 152796 AND BEING
MVP PARCEL NO. NC-AL-194.000,
OWNED BY THE DAVID K. NAYLOR
2014 TRUST, U/T/A DATED AUGUST 27,
2014; DAVID K. NAYLOR AS TRUSTEE
OF THE DAVID K. NAYLOR 2014
TRUST U/T/A DATED AUGUST 27, 2014;
THE DAVID K. AND PAMELA L.
                                   8



        Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 8 of 92
NAYLOR FAMILY TRUST, F/B/O DAVID
K. NAYLOR AND PAMELA L. NAYLOR;
AND DAVID K. NAYLOR AND PAMELA
L. NAYLOR, TRUSTEES OF THE THE
DAVID K. AND PAMELA L. NAYLOR
FAMILY TRUST, F/B/O DAVID K.
NAYLOR AND PAMELA L. NAYLOR;

1.02 ACRES OF LAND, MORE OR LESS,
LOCATED IN ALAMANCE COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ALAMANCE COUNTY
PARCEL ID NO. 152749 AND BEING
MVP PARCEL NO. NC-AL-195.000,
OWNED BY MARK R. HALL AND LISA
H. HALL;

1.19 ACRES OF LAND, MORE OR LESS,
LOCATED IN ALAMANCE COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ALAMANCE COUNTY
PARCEL ID NO. 152128 AND BEING
MVP PARCEL NO. NC-AL-196.000,
OWNED BY JERRY RICHMOND AND
PENNY RICHMOND;

2.13 ACRES OF LAND, MORE OR LESS,
LOCATED IN ALAMANCE COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ALAMANCE COUNTY
PARCEL ID NO. 152126 AND BEING
MVP PARCEL NO. NC-AL-197.000,
OWNED BY DANIEL A. HUGHES AND
MARGARET M. HUGHES;

1.93 ACRES OF LAND, MORE OR LESS,
LOCATED IN ALAMANCE COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ALAMANCE COUNTY
PARCEL ID NO. 152127 AND BEING
                                  9



       Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 9 of 92
MVP PARCEL NO. NC-AL-198.000,
OWNED BY LORI DYER WEBSTER OR
LORI D. WEBSTER AND R. ALAN
DYER, CO-TRUSTEES OF THE
ROBERT W. DYER AND BETTY B.
DYER IRREVOCABLE TRUST, DATED
NOVEMBER 4, 2014, AND THE
ROBERT W. DYER AND BETTY B.
DYER IRREVOCABLE TRUST, DATED
NOVEMBER 4, 2014;

4.79 ACRES OF LAND, MORE OR LESS,
LOCATED IN ALAMANCE COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ALAMANCE COUNTY
PARCEL ID NO. 152125 AND BEING
MVP PARCEL NO. NC-AL-199.000,
OWNED BY THE ROBERT W. DYER
AND BETTY B. DYER IRREVOCABLE
TRUST, DATED NOVEMBER 4, 2014;
LORI D. WEBSTER, CO-TRUSTEE OF
THE ROBERT W. DYER AND BETTY B.
DYER IRREVOCABLE TRUST, DATED
NOVEMBER 4, 2014, AND R. ALAN
DYER, CO-TRUSTEE OF THE ROBERT
W. DYER AND BETTY B. DYER
IRREVOCABLE TRUST, DATED
NOVEMBER 4, 2014;

0.36 ACRES OF LAND, MORE OR LESS,
LOCATED IN ALAMANCE COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ALAMANCE COUNTY
PARCEL ID NO. 152119 AND BEING
MVP PARCEL NO. NC-AL-200.000,
OWNED BY SAMANTHA HATT;

0.07 ACRES OF LAND, MORE OR LESS,
LOCATED IN ROCKINGHAM COUNTY,
NORTH ALAMANCE, BEING A
                                  10



       Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 10 of 92
PORTION OF ALAMANCE COUNTY
PARCEL ID NO. 152099 AND BEING
MVP PARCEL NO. NC-AL-211.000.AR,
OWNED BY CARDINAL PIPELINE
COMPANY, LLC;

2.16 ACRES OF LAND, MORE OR LESS,
LOCATED IN ROCKINGHAM COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ROCKINGHAM COUNTY
PARCEL ID NO. 147223 AND BEING
MVP PARCEL NO. NC-RO-001.000,
OWNED BY CAROLINE FRANKLIN
HOLLIDAY AND EASEMENT CLAIMED
BY TRANSCONTINENTAL GAS PIPE
LINE COMPANY, LLC;

4.29 ACRES OF LAND, MORE OR LESS,
LOCATED IN ROCKINGHAM COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ROCKINGHAM COUNTY
PARCEL ID NO. 147223 AND BEING
MVP PARCEL NO. NC-RO-002.000,
OWNED BY CAROLINE FRANKLIN
HOLLIDAY AND EASEMENT CLAIMED
BY TRANSCONTINENTAL GAS PIPE
LINE COMPANY, LLC;

7.33 ACRES OF LAND, MORE OR LESS,
LOCATED IN ROCKINGHAM COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ROCKINGHAM COUNTY
PARCEL ID NO. 178708 AND BEING
MVP PARCEL NO. NC-RO-004.000,
OWNED BY RANCH PROPERTIES, LLC
AND EASEMENT CLAIMED BY
TRANSCONTINENTAL GAS PIPE LINE
COMPANY, LLC;



                                  11



       Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 11 of 92
7.32 ACRES OF LAND, MORE OR LESS,
LOCATED IN ROCKINGHAM COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ROCKINGHAM COUNTY
PARCEL ID NO. 171815 AND BEING
MVP PARCEL NO. NC-RO-005.000,
OWNED BY CIRCLE BAR D RANCH,
LLC AND EASEMENT CLAIMED BY
TRANSCONTINENTAL GAS PIPE LINE
COMPANY, LLC;

31.37 ACRES OF LAND, MORE OR
LESS, LOCATED IN ROCKINGHAM
COUNTY, NORTH CAROLINA, BEING
A PORTION OF ROCKINGHAM
COUNTY PARCEL ID NOS. 164555 AND
165627Z1 AND BEING MVP PARCEL
NO. NC-RO-006.000 AND NC-RO-
006.001AR, OWNED BY WILLOW OAKS
PLANTATION, LLC AND EASEMENT
CLAIMED BY TRANSCONTINENTAL
GAS PIPE LINE COMPANY, LLC;

23.17 ACRES OF LAND, MORE OR
LESS, LOCATED IN ROCKINGHAM
COUNTY, NORTH CAROLINA, BEING
A PORTION OF ROCKINGHAM
COUNTY PARCEL ID NO. 146793 AND
BEING MVP PARCEL NO. NC-RO-
007.000, OWNED BY BARRY S. FRANK
AND EASEMENT CLAIMED BY
TRANSCONTINENTAL GAS PIPE LINE
COMPANY, LLC;

5.76 ACRES OF LAND, MORE OR LESS,
LOCATED IN ROCKINGHAM COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ROCKINGHAM COUNTY
PARCEL ID NO. 146731 AND BEING
MVP PARCEL NO. NC-RO-011.000,
                                  12



       Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 12 of 92
OWNED BY BEATRICE E. COCHRAN;
AND BARRY COCHRAN AND WIFE,
DEBORAH V. COCHRAN AND
EASEMENT CLAIMED BY
TRANSCONTINENTAL GAS PIPE LINE
COMPANY, LLC;

0.37 ACRES OF LAND, MORE OR LESS,
LOCATED IN ROCKINGHAM COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ROCKINGHAM COUNTY
PARCEL ID NO. 156542 AND BEING
MVP PARCEL NO. NC-RO-013.000,
OWNED BY GEORGE WALTER
JOHNSON, III AND EASEMENT
CLAIMED BY TRANSCONTINENTAL
GAS PIPE LINE COMPANY, LLC;

9.74 ACRES OF LAND, MORE OR LESS,
LOCATED IN ROCKINGHAM COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ROCKINGHAM COUNTY
PARCEL ID NO. 177471 AND BEING
MVP PARCEL NO. NC-RO-014.000,
OWNED BY JACKIE BURRIS
JOHNSON AND TED MACK JOHNSON
AND EASEMENT CLAIMED BY
TRANSCONTINENTAL GAS PIPE LINE
COMPANY, LLC;

2.04 ACRES OF LAND, MORE OR LESS,
LOCATED IN ROCKINGHAM COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ROCKINGHAM COUNTY
PARCEL ID NO. 177472 AND BEING
MVP PARCEL NO. NC-RO-015.000,
OWNED BY PUBLIC SERVICE
COMPANY OF NORTH CAROLINA AND
EASEMENT CLAIMED BY
TRANSCONTINENTAL GAS PIPE LINE
                                  13



       Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 13 of 92
COMPANY, LLC;

2.22 ACRES OF LAND, MORE OR LESS,
LOCATED IN ROCKINGHAM COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ROCKINGHAM COUNTY
PARCEL ID NO. 167392 AND BEING
MVP PARCEL NO. NC-RO-016.000,
OWNED BY MOUNTAIN VALLEY
PIPELINE, LLC AND EASEMENT
CLAIMED BY TRANSCONTINENTAL
GAS PIPE LINE COMPANY, LLC;

5.97 ACRES OF LAND, MORE OR LESS,
LOCATED IN ROCKINGHAM COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ROCKINGHAM COUNTY
PARCEL ID NO. 176577 AND BEING
MVP PARCEL NO. NC-RO-019.000,
OWNED BY MARY NELSON
UNDERWOOD AND EASEMENT
CLAIMED BY TRANSCONTINENTAL
GAS PIPE LINE COMPANY, LLC;

0.18 ACRES OF LAND, MORE OR LESS,
LOCATED IN ROCKINGHAM COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ROCKINGHAM COUNTY
PARCEL ID NO. 146684 AND BEING
MVP PARCEL NO. NC-RO-021.000,
OWNED BY FRANCES GWENDOLYN
UNDERWOOD PRUITT AND THOMAS
MICHAEL PRUITT;

3.68 ACRES OF LAND, MORE OR LESS,
LOCATED IN ROCKINGHAM COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ROCKINGHAM COUNTY
PARCEL ID NO. 165902 AND BEING
MVP PARCEL NO. NC-RO-033.000,
                                  14



       Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 14 of 92
OWNED BY JAMES ARTHUR
QUESINBERRY AND DONALD WAYNE
QUIESINBERRY AND EASEMENT
CLAIMED BY TRANSCONTINENTAL
GAS PIPE LINE COMPANY, LLC;

0.99 ACRES OF LAND, MORE OR LESS,
LOCATED IN ROCKINGHAM COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ROCKINGHAM COUNTY
PARCEL ID NO. 146578 AND BEING
MVP PARCEL NO. NC-RO-034.000,
OWNED BY MELVIN EUGENE
SHECKELLS AND EASEMENT
CLAIMED BY TRANSCONTINENTAL
GAS PIPE LINE COMPANY, LLC;

1.68 ACRES OF LAND, MORE OR LESS,
LOCATED IN ROCKINGHAM COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ROCKINGHAM COUNTY
PARCEL ID NO. 165903 AND BEING
MVP PARCEL NO. NC-RO-035.000,
OWNED BY KATHRYN KNAPP
COLLINS AND JAMES KNAPP AND
EASEMENT CLAIMED BY
TRANSCONTINENTAL GAS PIPE LINE
COMPANY, LLC;

0.15 ACRES OF LAND, MORE OR LESS,
LOCATED IN ROCKINGHAM COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ROCKINGHAM COUNTY
PARCEL ID NO. 146576 AND BEING
MVP PARCEL NO. NC-RO-036.000,
OWNED BY JOHN ANDREW KALLAM
AND EASEMENT CLAIMED BY
TRANSCONTINENTAL GAS PIPE LINE
COMPANY, LLC;


                                  15



       Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 15 of 92
1.74 ACRES OF LAND, MORE OR LESS,
LOCATED IN ROCKINGHAM COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ROCKINGHAM COUNTY
PARCEL ID NO. 146572 AND BEING
MVP PARCEL NO. NC-RO-037.000,
OWNED BY DORA ANN ATHA, ERIC
DEHART, JOSEPH DEHART, AND LISA
A. BRAMMER AND EASEMENT
CLAIMED BY TRANSCONTINENTAL
GAS PIPE LINE COMPANY, LLC;

8.96 ACRES OF LAND, MORE OR LESS,
LOCATED IN ROCKINGHAM COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ROCKINGHAM COUNTY
PARCEL ID NO. 146568 AND BEING
MVP PARCEL NO. NC-RO-038.000,
OWNED JOYCE C. VAUGHN
REVOCABLE TRUST OF 1998,
KENNETH MATTHEW VAUGHN, AND
DEBRA RIFFLE VAUGHN AND
EASEMENT CLAIMED BY
TRANSCONTINENTAL GAS PIPE LINE
COMPANY, LLC;

3.00 ACRES OF LAND, MORE OR LESS,
LOCATED IN ROCKINGHAM COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ROCKINGHAM COUNTY
PARCEL ID NO. 166690 AND BEING
MVP PARCEL NO. NC-RO-039.000,
OWNED BY 329 PARTNERS, LLC AND
EASEMENT CLAIMED BY
TRANSCONTINENTAL GAS PIPE LINE
COMPANY, LLC;

3.43 ACRES OF LAND, MORE OR LESS,
LOCATED IN ROCKINGHAM COUNTY,
NORTH CAROLINA, BEING A
                                  16



       Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 16 of 92
PORTION OF ROCKINGHAM COUNTY
PARCEL ID NO. 174528 AND BEING
MVP PARCEL NO. NC-RO-051.000,
OWNED BY RAMONA FAYE MILLNER
BANKSTON AND ROBERT BANKSTON;

1.53 ACRES OF LAND, MORE OR LESS,
LOCATED IN ROCKINGHAM COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ROCKINGHAM COUNTY
PARCEL ID NO. 166621 AND 166622
AND BEING MVP PARCEL NO. NC-RO-
052.000 AND NC-RO-053.000, OWNED
BY DELMUS SYLVESTER BROADNAX;
BILL R. BROADNAX; HEIRS OF BUDDY
NATHANIEL BROADNAX; LINDA D.
BROADNAX; JERMAINE BROADNAX;
DONNETT BROADNAX; NICOLE
BROADNAX; KIMBERLY BROADNAX;
RONALD BROADNAX; DONALD
BROADNAX; BRENDA BROADNAX;
CLARENCE RICKY BROADNAX; AND
BETTY BROADNAX THOMAS;

7.96 ACRES OF LAND, MORE OR LESS,
LOCATED IN ROCKINGHAM COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ROCKINGHAM COUNTY
PARCEL ID NO. 146025 AND BEING
MVP PARCEL NO. NC-RO-057.000,
OWNED BY HEIRS OF GENERAL O.
TOTTEN;

2.19 ACRES OF LAND, MORE OR LESS,
LOCATED IN ROCKINGHAM COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ROCKINGHAM COUNTY
PARCEL ID NO. 156096 AND BEING
MVP PARCEL NO. NC-RO-066.000,
OWNED BY DANIEL L. MOTLEY, JR.;
                                  17



       Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 17 of 92
0.06 ACRES OF LAND, MORE OR LESS,
LOCATED IN ROCKINGHAM COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ROCKINGHAM COUNTY
PARCEL ID NO. 172734 AND BEING
MVP PARCEL NO. NC-RO-074.000,
OWNED BY APRIL MARIE STANFIELD
AND RONALD STANFIELD;

0.06 ACRES OF LAND, MORE OR LESS,
LOCATED IN ROCKINGHAM COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ROCKINGHAM COUNTY
PARCEL ID NO. 173694 AND BEING
MVP PARCEL NO. NC-RO-076.000,
OWNED BY SUSANO B. JAIMES;

0.03 ACRES OF LAND, MORE OR LESS,
LOCATED IN ROCKINGHAM COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ROCKINGHAM COUNTY
PARCEL ID NO. 156189 AND BEING
MVP PARCEL NO. NC-RO-079.000,
OWNED BY WADE L. RAY AND AMBER
L. RAY;

2.31 ACRES OF LAND, MORE OR LESS,
LOCATED IN ROCKINGHAM COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ROCKINGHAM COUNTY
PARCEL ID NO. 156188 AND BEING
MVP PARCEL NO. NC-RO-080.000,
OWNED BY RENEE WOMACK;

2.16 ACRES OF LAND, MORE OR LESS,
LOCATED IN ROCKINGHAM COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ROCKINGHAM COUNTY
PARCEL ID NO. 158688 AND BEING
                                  18



       Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 18 of 92
MVP PARCEL NO. NC-RO-105.000,
OWNED BY SANDRA K. STRADER,
AND GARRY D. STRADER;

1.504 ACRES OF LAND, MORE OR
LESS, LOCATED IN ROCKINGHAM
COUNTY, NORTH CAROLINA, BEING
A PORTION OF ROCKINGHAM
COUNTY PARCEL ID NO. 158478 AND
BEING MVP PARCEL NO. NC-RO-
106.000, OWNED BY GREENWOOD
PRESBYTERIAN CHURCH, INC.;

6.18 ACRES OF LAND, MORE OR LESS,
LOCATED IN ROCKINGHAM COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ROCKINGHAM COUNTY
PARCEL ID NO. 157810 AND BEING
MVP PARCEL NO. NC-RO-122.000,
OWNED BY JOHN P. MCMICHAEL
AND SUSAN L. MCMICHAEL;

0.96 ACRES OF LAND, MORE OR LESS,
LOCATED IN ROCKINGHAM COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ROCKINGHAM COUNTY
PARCEL ID NO. 170992 AND BEING
MVP PARCEL NO. NC-RO-148.505.AR,
OWNED BY BRET L. STEVENS,
JENNIFER M. STEVENS, TIMOTHY G.
STEVENS, AND TERESA S. STEVENS;

3.14 ACRES OF LAND, MORE OR LESS,
LOCATED IN ROCKINGHAM COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ROCKINGHAM COUNTY
PARCEL ID NO. 159954 AND BEING
MVP PARCEL NO. NC-RO-149.000,
OWNED BY KENNETH WAYNE BATES,
GEORG ANN BATES, KENNETH W
                                  19



       Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 19 of 92
BATES II, TRACY BATES, DANIEL LEE
BATES, AND EMILY TALBOTT BATES;

1.34 ACRES OF LAND, MORE OR LESS,
LOCATED IN ROCKINGHAM COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ROCKINGHAM COUNTY
PARCEL ID NO. 176513 AND BEING
MVP PARCEL NO. NC-RO-149.100,
OWNED BY KENNETH WAYNE BATES
AND GEORG ANN BATES;

0.33 ACRES OF LAND, MORE OR LESS,
LOCATED IN ROCKINGHAM COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ROCKINGHAM COUNTY
PARCEL ID NO. 176514 AND BEING
MVP PARCEL NO. NC-RO-149.200.AR,
OWNED BY DANIEL LEE BATES AND
EMILY TALBOTT BATES;

4.98 ACRES OF LAND, MORE OR LESS,
LOCATED IN ROCKINGHAM COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ROCKINGHAM COUNTY
PARCEL ID NO. 174558 AND BEING
MVP PARCEL NO. NC-RO-153.000,
OWNED BY KENNETH R. HAYES AND
TERESA G. HAYES;

4.37 ACRES OF LAND, MORE OR LESS,
LOCATED IN ROCKINGHAM COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ROCKINGHAM COUNTY
PARCEL ID NO. 174559 AND BEING
MVP PARCEL NO. NC-RO-154.000,
OWNED BY KENNETH R. HAYES AND
TERESA G. HAYES;



                                  20



       Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 20 of 92
1.51 ACRES OF LAND, MORE OR LESS,
LOCATED IN ROCKINGHAM COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ROCKINGHAM COUNTY
PARCEL ID NO. 161597 AND BEING
MVP PARCEL NO. NC-RO-157.000,
OWNED BY DONALD L. BROWN (AN
INCOMPETENT PERSON);

2.45 ACRES OF LAND, MORE OR LESS,
LOCATED IN ROCKINGHAM COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ROCKINGHAM COUNTY
PARCEL ID NO. 176410 AND BEING
MVP PARCEL NO. NC-RO-169.000,
OWNED BY AIMEE SMITH TILLEY
AND STEPHEN EDWARD SMITH II,
ANNE FAIRCHILD CANNON, SUSIE
FAIRCHILD COLE, LUCILE
FAIRCHILD THIENEMANN, MARTHA
ANNE FAIRCHILD, ROSE TILLER
MCMICHAEL, AND KIMBERLY DALE
PARKS;

0.80 ACRES OF LAND, MORE OR LESS,
LOCATED IN ROCKINGHAM COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ROCKINGHAM COUNTY
PARCEL ID NO. 161503 AND BEING
MVO PARCEL NO. NC-RO-174.200,
OWNED BY ELIZABETH ANN
MCKINNEY TALLEY;

5.01 ACRES OF LAND, MORE OR LESS,
LOCATED IN ROCKINGHAM COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ROCKINGHAM COUNTY
PARCEL ID NO. 161534 AND BEING
MVP PARCEL NO. NC-RO-180.000,
OWNED BY RAVEN LEE BROEKER
                                  21



       Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 21 of 92
AND CATHI JO BROEKER;

16.41 ACRES OF LAND, MORE OR
LESS, LOCATED IN ROCKINGHAM
COUNTY, NORTH CAROLINA, BEING
A PORTION OF ROCKINGHAM
COUNTY PARCEL ID NO. 170392 AND
BEING MVP PARCEL NO. NC-RO-
181.000, OWNED BY ALVIN HERBIN
AND VIRGINIA B. HERBIN;

2.37 ACRES OF LAND, MORE OR LESS,
LOCATED IN ROCKINGHAM COUNTY,
NORTH CAROLINA, BEING A
PORTION OF ROCKINGHAM COUNTY
PARCEL ID NO. 163065 AND BEING
MVP PARCEL NO. NC-RO-185.000,
OWNED BY MARIE OLIVIA BASS
REVOCABLE TRUST U/A DATED
APRIL 9, 2015 AND MARIE OLIVIA
BASS, TRUSTEE FOR THE MARIE
OLIVIA BASS REVOCABLE TRUST U/A
DATED APRIL 9, 2015;

and

UNKNOWN OWNERS,

          Defendants.


                              COMPLAINT

      NOW COMES Plaintiff Mountain Valley Pipeline, LLC (“MVP”), by

and through the undersigned counsel, pursuant to its power of eminent

domain as authorized by the Natural Gas Act, 15 U.S.C. §§ 717-717z, and

Rule 71.1 of the Federal Rules of Civil Procedure, and hereby files this
                                    22



         Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 22 of 92
Complaint to condemn property interests necessary for the construction,

operation, and maintenance of an interstate natural gas pipeline and

associated facilities and appurtenances (collectively, the “Pipeline”) across

properties in Rockingham County and Alamance County, North Carolina

owned or claimed by defendants (collectively, the “Landowners”).

        1.     On June 18, 2020, the Federal Energy Regulatory Commission

(“FERC”) determined that the Pipeline is in the public interest and issued an

Order granting a Certificate of Public Convenience and Necessity (the

“Certificate Order”) for the construction, operation, and maintenance of the

Pipeline, which includes approximately 75.1 miles of new 24- or 16-inch-

diameter natural gas pipeline, one new compressor station, four new

interconnects and associated meter stations, and ancillary facilities including

pig launchers and receivers, mainline block valves, and cathodic protection

beds.

        2.     A true and accurate copy of the Certificate Order from FERC is

attached as Exhibit 1 and is incorporated by reference.

        3.     The Pipeline will help meet the public’s demand for natural gas

by transporting natural gas from the Marcellus and Utica Shale regions and

increasing access and available capacity in North Carolina and southern

Virginia.


                                        23



             Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 23 of 92
      4.      Completion of the Pipeline as certificated by FERC will require

easements for permanent and exclusive rights-of-way, access roads,

temporary construction easements, and temporary and permanent workspace

easements across certain properties. Accordingly, it is necessary for MVP to

acquire temporary and permanent easements across those properties.

Condemnation is necessary because MVP has been unable to negotiate

mutually agreeable easement agreements with the Landowners.                 The

defendant Landowners are those owners and claimants from whom MVP has

not acquired rights and easements by agreement. The owners with whom

MVP has reached agreement are not being made defendants in this case.

                           Jurisdiction and Venue

      5.      This Court has subject matter jurisdiction over this action

pursuant to the condemnation authority in Section 7(h) of the Natural Gas

Act, 15 U.S.C. § 717f(h), and federal question jurisdiction, 28 U.S.C. § 1331.

      6.      The amount claimed by the Landowners for each tract exceeds

$3,000.

      7.      Venue is proper pursuant to 28 U.S.C. § 1391(b) because the

properties to be condemned are located within the Middle District of North

Carolina.




                                       24



            Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 24 of 92
                          Parties and Properties

                                    MVP

     8.     MVP is a Delaware limited liability company with its principal

office located at 2200 Energy Drive in Canonsburg, Pennsylvania 15317.

MVP is a “Natural-gas company” as defined by Section 2(6) of the Natural

Gas Act, 15 U.S.C. § 717a(6), and as such, is qualified to construct, own,

operate, and maintain a pipeline for the transmission of natural gas and

constituents thereof.   MVP’s authorization to transport natural gas in

interstate commerce is granted by and subject to the jurisdiction of FERC.

MVP is authorized to conduct business in the State of North Carolina.

                          Carol Christopher Oliver

     9.     Carol Christopher Oliver owns or has an interest in property over

which easements for the Pipeline are being taken by condemnation.        The

property is located in Alamance County and is more particularly described in

Book 494, Page 978 of the Alamance County Registry, and bears Alamance

County Parcel Identification Number 150345, and is identified as MVP Parcel

Number MVF-NC-AL-005.000. As shown on the map attached as Exhibit 2,

MVP seeks to acquire the following rights and easements over the property:

            Temporary Workspace                      0.73 acres

            Additional Temporary Workspace           0.44 acres


                                     25



          Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 25 of 92
             Permanent Easement                       0.79 acres

             Total acres, more or less:               1.96 acres.

                  Howard L. Dunn, Jr. and Patricia L. Dunn

     10.     Howard L. Dunn, Jr. and Patricia L. Dunn own or have an

interest in property over which easements for the Pipeline are being taken by

condemnation.     The property is located in Alamance County and is more

particularly described in Book 893, Page 377 of the Alamance County

Registry, and bears Alamance County Parcel Identification Number 150397,

and is identified as MVP Parcel Number MVF-NC-AL-007.000. As shown on

the map attached as Exhibit 3, MVP seeks to acquire the following rights and

easements over the property:

             Temporary Workspace                      3.09 acres

             Additional Temporary Workspace           2.77 acres

             Temporary Access Road                    0.05 acres

             Possible Temporary Workspace             0.33 acres

             Permanent Easement                       3.42 acres

             Total acres, more or less:               9.66 acres.

                     Fred L. Lehman and Carol S. Lehman

     11.     Fred L. Lehman and Carol S. Lehman own or have an interest in

property over which easements for the Pipeline are being taken by


                                          26



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 26 of 92
condemnation.     The property is located in Alamance County and is more

particularly described in Book 2926, Page 787 of the Alamance County

Registry, and bears Alamance County Parcel Identification Number 155685,

and is identified as MVP Parcel Number NC-AL-000.020. As shown on the

map attached as Exhibit 4, MVP seeks to acquire the following rights and

easements over the property:

             Temporary Workspace                      0.92 acres

             Additional Temporary Workspace           0.19 acres

             Permanent Easement                       0.90 acres

             Total acres, more or less:               2.01 acres.

               Larry Wayne Pinnix and Linda Thompson Pinnix

     12.     Larry Wayne Pinnix and Linda Thompson Pinnix own or have an

interest in property over which easements for the Pipeline are being taken by

condemnation.     The property is located in Alamance County and is more

particularly described in Book 1097, Page 147 and Book 1281, Page 871 of the

Alamance County Registry, and bears Alamance County Parcel Identification

Number 155661, and is identified as MVP Parcel Number NC-AL-000.045.

As shown on the map attached as Exhibit 5, MVP seeks to acquire the

following rights and easements over the property:




                                          27



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 27 of 92
             Temporary Workspace                      0.74 acres

             Additional Temporary Workspace           0.52 acres

             Access Road                              0.08 acres

             Permanent Easement                       0.78 acres

             Total acres, more or less:               2.12 acres.

                             South Rock Farm, LLC

     13.     South Rock Farm, LLC owns or has an interest in property over

which easements for the Pipeline are being taken by condemnation.        The

property is located in Alamance County and is more particularly described in

Book 3376, Page 506 of the Alamance County Registry, and bears Alamance

County Parcel Identification Number 155656, and is identified as MVP Parcel

Number NC-AL-000.050. As shown on the map attached as Exhibit 6, MVP

seeks to acquire the following rights and easements over the property:

             Temporary Workspace                      1.32 acres

             Additional Temporary Workspace           0.62 acres

             Permanent Easement                       1.39 acres

             Total acres, more or less:               3.33 acres.

              South Rock Farm, LLC and Tina L. Pinnix-Broome

     14.     South Rock Farm, LLC and Tina L. Pinnix-Broome own or have

an interest in property over which easements for the Pipeline are being taken


                                          28



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 28 of 92
by condemnation. The property is located in Guilford County and is more

particularly described in Book 7648, Page 748 of the Guilford County

Registry, and bears Guilford County Parcel Identification Number 100666,

and is identified as MVP Parcel Number NC-GU-001.000. As shown on the

map attached as Exhibit 7, MVP seeks to acquire the following rights and

easements over the property:

             Temporary Workspace                      1.65 acres

             Additional Temporary Workspace           1.35 acres

             Possible Temporary Workspace             0.24 acres

             Permanent Easement                       1.90 acres

             Access Road                              0.57 acres

             Total acres, more or less:               5.71 acres.

                Vera Kernodle Bullock (an incompetent person)

     15.     Vera Kernodle Bullock (an incompetent person) owns or has an

interest in property over which easements for the Pipeline are being taken by

condemnation.     The property is located in Alamance County and is more

particularly described in Book 478, Page 556 of the Alamance County

Registry, and bears Alamance County Parcel Identification Number 155689,

and is identified as MVP Parcel Number NC-AL-004.000. As shown on the




                                          29



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 29 of 92
map attached as Exhibit 8, MVP seeks to acquire the following rights and

easements over the property:

             Temporary Workspace                      0.05 acres

             Permanent Easement                       0.06 acres

             Total acres, more or less:               0.11 acres.

                Edith Kernodle Khateeb and Hashim A. Khateeb

     16.     Edith Kernodle Khateeb and Hashim A. Khateeb own or have an

interest in property over which easements for the Pipeline are being taken by

condemnation.     The property is located in Alamance County and is more

particularly described in Book 478, Page 554 of the Alamance County

Registry, and bears Alamance County Parcel Identification Number 155701,

and is identified as MVP Parcel Number NC-AL-005.000. As shown on the

map attached as Exhibit 9, MVP seeks to acquire the following rights and

easements over the property:

             Temporary Workspace                      1.11 acres

             Additional Temporary Workspace           0.85 acres

             Possible Temporary Workspace             0.07 acres

             Permanent Easement                       1.20 acres

             Total acres, more or less:               3.23 acres.




                                          30



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 30 of 92
                                Dale Frank Tate

     17.     Dale Frank Tate owns or has an interest in property over which

easements for the Pipeline are being taken by condemnation. The property is

located in Alamance County and is more particularly described in Book 1416,

Page 535 of the Alamance County Registry, and bears Alamance County

Parcel Identification Number 111071, and is identified as MVP Parcel

Number NC-AL-018.000. As shown on the map attached as Exhibit 10, MVP

seeks to acquire the following rights and easements over the property:

             Permanent Easement                   1.66 acres

             Temporary Workspace                  1.58 acres

             Additional Temporary Workspace       1.22 acres

             Access Roads                         0.42 acres

             Possible Temporary Workspace         0.18 acres

             Total acres, more or less:           5.06 acres.

   The Verlie J. Hall Revocable Trust dated 21st day of January, 2002 and
Frank C. Hall, Trustee of The Verlie J. Hall Revocable Trust dated 21st day of
                               January, 2002

     18.     The Verlie J. Hall Revocable Trust dated 21st day of January,

2002 and Frank C. Hall, Trustee of The Verlie J. Hall Revocable Trust dated

21st day of January, 2002 own or have an interest in property over which

easements for the Pipeline are being taken by condemnation. The property is


                                          31



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 31 of 92
located in Alamance County and is more particularly described in Book 1623,

Page 880 of the Alamance County Registry, and bears Alamance County

Parcel Identification Number 111046, and is identified as MVP Parcel

Number NC-AL-019.000. As shown on the map attached as Exhibit 11, MVP

seeks to acquire the following rights and easements over the property:

             Temporary Workspace                      1.09 acres

             Additional Temporary Workspace           0.36 acres

             Possible Temporary Workspace             0.03 acres

             Access Road                              0.21 acres

             Permanent Easement                       1.25 acres

             Total acres, more or less:               2.94 acres.

                     1804-1814 Greenstreet Associates, LP

     19.     1804-1814 Greenstreet Associates, LP owns or has an interest in

property over which easements for the Pipeline are being taken by

condemnation.     The property is located in Alamance County and is more

particularly described in Book 2451, Page 724 of the Alamance County

Registry, and bears Alamance County Parcel Identification Number 118752,

and is identified as MVP Parcel Number NC-AL-033.000. As shown on the

map attached as Exhibit 12, MVP seeks to acquire the following rights and

easements over the property:


                                          32



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 32 of 92
             Temporary Workspace                      0.66 acres

             Additional Temporary Workspace           0.28 acres

             Possible Temporary Workspace             0.23 acres

             Access Road                              1.02 acres

             Permanent Easement                       0.94 acres

             Total acres, more or less:               3.13 acres.

                                Robert F. Rhodes

     20.     Robert F. Rhodes owns or has an interest in property over which

easements for the Pipeline are being taken by condemnation. The property is

located in Alamance County and is more particularly described in Book 2516,

Page 491 of the Alamance County Registry, and bears Alamance County

Parcel Identification Number 118782, and is identified as MVP Parcel

Number NC-AL-036.000. As shown on the map attached as Exhibit 13, MVP

seeks to acquire the following rights and easements over the property:

             Temporary Workspace                      0.22 acres

             Additional Temporary Workspace           0.65 acres

             Possible Temporary Workspace             0.02 acres

             Permanent Easement                       0.19 acres

             Total acres, more or less:               1.08 acres.




                                          33



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 33 of 92
                                 Wayne S. Apple

     21.     Wayne S. Apple owns or has an interest in property over which

easements for the Pipeline are being taken by condemnation. The property is

located in Alamance County and is more particularly described in Book 2714,

Page 42 of the Alamance County Registry, and bears Alamance County

Parcel Identification Number 118774, and is identified as MVP Parcel

Number NC-AL-046.000. As shown on the map attached as Exhibit 14, MVP

seeks to acquire the following rights and easements over the property:

             Temporary Workspace                      2.15 acres

             Additional Temporary Workspace           1.00 acres

             Possible Temporary Workspace             0.16 acres

             Access Road                              0.58 acres

             Permanent Easement                       2.33 acres

             Total acres, more or less:               6.22 acres.

                  Michael Stephen Madren and Patsy Madren

     22.     Michael Stephen Madren and Patsy Madren own or have an

interest in property over which easements for the Pipeline are being taken by

condemnation.     The property is located in Alamance County and is more

particularly described in Book 3774, Page 364 and Book 1268, Page 241 of the

Alamance County Registry, and bears Alamance County Parcel Identification


                                          34



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 34 of 92
Numbers 118789 and 118794, and is identified as MVP Parcel Numbers NC-

AL-050.000 and NC-AL-050.100.AR.                As shown on the map attached as

Exhibit 15, MVP seeks to acquire the following rights and easements over the

property:

              Temporary Workspace                          1.55 acres

              Additional Temporary Workspace               0.85 acres

              Possible Temporary Workspace                 0.16 acres

              Temporary Access Road                        0.60 acres

              Permanent Easement                           1.74 acres

              Total acres, more or less:                   4.90 acres.

     Lloyd G. Tucker Sr. and Faye Isley Tucker, and Lloyd G. Tucker Jr.

     23.      Lloyd G. Tucker Sr. and Faye Isley Tucker, Lloyd G. Tucker Jr.,

remainderman, own or have an interest in property over which easements for

the Pipeline are being taken by condemnation. The property is located in

Alamance County and is more particularly described in Book 3715, Page 845

of the Alamance County Registry, and bears Alamance County Parcel

Identification Number 118853, and is identified as MVP Parcel Number NC-

AL-052.000. As shown on the map attached as Exhibit 16, MVP seeks to

acquire the following rights and easements over the property:




                                           35



            Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 35 of 92
             Temporary Workspace                        1.56 acres

             Additional Temporary Workspace             0.91 acres

             Possible Temporary Workspace               0.14 acres

             Permanent Easement                         1.71 acres

             Total acres, more or less:                 4.32 acres.

                          Eric Kass and Brittney Kass

     24.     Eric Kass and Brittney Kass own or have an interest in property

over which easements for the Pipeline are being taken by condemnation. The

property is located in Alamance County and is more particularly described in

Book 3845, Page 831 of the Alamance County Registry, and bears Alamance

County Parcel Identification Number 170441, and is identified as MVP Parcel

Number NC-AL-060.000. As shown on the map attached as Exhibit 17, MVP

seeks to acquire the following rights and easements over the property:

             Temporary Workspace                        0.05 acres

             Additional Temporary Workspace             0.25 acres

             Permanent Easement                         0.01 acres

             Total acres, more or less:                 0.31 acres.

                  Larry D. Shambley and Donna S. Shambley

     25.     Larry D. Shambley and Donna S. Shambley own or have an

interest in property over which easements for the Pipeline are being taken by


                                          36



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 36 of 92
condemnation.     The property is located in Alamance County and is more

particularly described in Book 3269, Page 679 and Book 3351, Page 741 of the

Alamance County Registry, and bears Alamance County Parcel Identification

Number 171910, and is identified as MVP Parcel Number NC-AL-062.000.

As shown on the map attached as Exhibit 18, MVP seeks to acquire the

following rights and easements over the property:

             Temporary Workspace                      0.20 acres

             Additional Temporary Workspace           0.14 acres

             Permanent Easement                       0.16 acres

             Total acres, more or less:               0.50 acres.

              Michael Glenn Wallace and Paula Rochelle Wallace

     26.     Michael Glenn Wallace and Paula Rochelle Wallace own or have

an interest in property over which easements for the Pipeline are being taken

by condemnation. The property is located in Alamance County and is more

particularly described in Book 3320, Page 601 of the Alamance County

Registry, and bears Alamance County Parcel Identification Number 172085,

and is identified as MVP Parcel Number NC-AL-064.000. As shown on the

map attached as Exhibit 19, MVP seeks to acquire the following rights and

easements over the property:




                                          37



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 37 of 92
             Temporary Workspace                      1.15 acres

             Additional Temporary Workspace           0.81 acres

             Possible Temporary Workspace             0.19 acres

             Permanent Easement                       1.49 acres

             Total acres, more or less:               3.64 acres.

                  Thomas Weaver Construction Company, Inc.

     27.     Thomas Weaver Construction Company, Inc. owns or has an

interest in property over which easements for the Pipeline are being taken by

condemnation.     The property is located in Alamance County and is more

particularly described in Book 2340, Page 306 of the Alamance County

Registry, and bears Alamance County Parcel Identification Number 128878,

and is identified as MVP Parcel Number NC-AL-077.000. As shown on the

map attached as Exhibit 20, MVP seeks to acquire the following rights and

easements over the property:

             Temporary Workspace                      1.27 acres

             Additional Temporary Workspace           0.58 acres

             Possible Temporary Workspace             0.10 acres

             Permanent Easement                       1.37 acres

             Total acres, more or less:               3.32 acres.




                                          38



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 38 of 92
Feliciano Mares, Anna Burnett McCauley, Jacquelyn McCauley, and Samuel
                            Owen McCauley

     28.     Feliciano Mares, Anna Burnett McCauley, Jacquelyn McCauley,

and Samuel Owen McCauley own or have an interest in property over which

easements for the Pipeline are being taken by condemnation. The property is

located in Alamance County and is more particularly described in Book 2369,

Page 309; Book 2374, Page 95; Book 2351, Page 190; and Book 2351, Page

186 of the Alamance County Registry, and bears Alamance County Parcel

Identification Number 141508, and is identified as MVP Parcel Number NC-

AL-089.000. As shown on the map attached as Exhibit 21, MVP seeks to

acquire the following rights and easements over the property:

             Temporary Workspace                      1.25 acres

             Additional Temporary Workspace           1.21 acres

             Permanent Easement                       1.24 acres

             Total acres, more or less:               3.70 acres.

  Esther P. Blanchard, Perry Blanchard Slade, Jack Daniel Slade, Dayle
  Driver Blanchard, Marsha Blanchard Hicks, Lee Hicks, Morgan Lindsey
                               Blanchard

     29.     Esther P. Blanchard, Perry Blanchard Slade, Jack Daniel Slade,

Dayle Driver Blanchard, Marsha Blanchard Hicks, Lee Hicks, Morgan

Lindsey Blanchard own or have an interest in property over which easements

for the Pipeline are being taken by condemnation. The property is located in

                                          39



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 39 of 92
Alamance County and is more particularly described in Book 341, Page 367 of

the Alamance County Registry, and bears Alamance County Parcel

Identification Numbers 150259 and 150303, and is identified as MVP Parcel

Numbers NC-AL-104.000 and NC-AL-106.000.             As shown on the map

attached as Exhibit 22, MVP seeks to acquire the following rights and

easements over the property:

             Temporary Workspace                      2.76 acres

             Additional Temporary Workspace           1.88 acres

             Possible Temporary Workspace             0.12 acres

             Permanent Easement                       3.58 acres

             Total acres, more or less:               8.34 acres.

                                Pamela J. Muller

     30.     Pamela J. Muller owns or has an interest in property over which

easements for the Pipeline are being taken by condemnation. The property is

located in Alamance County and is more particularly described in Book 3562,

Page 138 of the Alamance County Registry, and bears Alamance County

Parcel Identification Number 150227, and is identified as MVP Parcel

Number NC-AL-119.000. As shown on the map attached as Exhibit 23, MVP

seeks to acquire the following rights and easements over the property:




                                          40



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 40 of 92
             Temporary Workspace                      0.03 acres

             Additional Temporary Workspace           0.30 acres

             Permanent Easement                       0.01 acres

             Total acres, more or less:               0.34 acres.

                  Robert C. Warren, Jr. and Lena Kay Warren

     31.     Robert C. Warren, Jr. and Lena Kay Warren own or have an

interest in property over which easements for the Pipeline are being taken by

condemnation.     The property is located in Alamance County and is more

particularly described in Book 476, Page 752 of the Alamance County

Registry, and bears Alamance County Parcel Identification Number 150232,

and is identified as MVP Parcel Number NC-AL-132.100. As shown on the

map attached as Exhibit 24, MVP seeks to acquire the following rights and

easements over the property:

             Access Road                              0.71 acres

             Additional Temporary Workspace           0.03 acres

             Total acres, more or less:               0.74 acres.

                    Charles A. Jones and Deborah A. Jones

     32.     Charles A. Jones and Deborah A. Jones own or have an interest

in property over which easements for the Pipeline are being taken by

condemnation.     The property is located in Alamance County and is more


                                          41



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 41 of 92
particularly described in Book 1158, Page 685 of the Alamance County

Registry, and bears Alamance County Parcel Identification Number 154242,

and is identified as MVP Parcel Number NC-AL-134.000. As shown on the

map attached as Exhibit 25, MVP seeks to acquire the following rights and

easements over the property:

             Temporary Workspace                      0.05 acres

             Additional Temporary Workspace           0.21 acres

             Permanent Easement                       0.04 acres

             Total acres, more or less:               0.30 acres.

                    John Ray Cole and Ravonda Lynn Cole

     33.     John Ray Cole and Ravonda Lynn Cole own or have an interest

in property over which easements for the Pipeline are being taken by

condemnation.     The property is located in Alamance County and is more

particularly described in Book 2312, Page 238 of the Alamance County

Registry, and bears Alamance County Parcel Identification Number 154241,

and is identified as MVP Parcel Number NC-AL-135.000. As shown on the

map attached as Exhibit 26, MVP seeks to acquire the following rights and

easements over the property:

             Temporary Workspace                      0.73 acres

             Additional Temporary Workspace           0.34 acres


                                          42



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 42 of 92
             Possible Temporary Workspace             0.01 acres

             Permanent Easement                       0.85 acres

             Total acres, more or less:               1.93 acres.

                     Robert J. Mullis and Connie R. Mullis

     34.     Robert J. Mullis and Connie R. Mullis own or have an interest in

property over which easements for the Pipeline are being taken by

condemnation.     The property is located in Alamance County and is more

particularly described in Book 440, Page 54 and Book 919, Page 549 of the

Alamance County Registry, and bears Alamance County Parcel Identification

Number 153208, and is identified as MVP Parcel Number NC-AL-144.000.

As shown on the map attached as Exhibit 27, MVP seeks to acquire the

following rights and easements over the property:

             Temporary Workspace                      0.48 acres

             Additional Temporary Workspace           0.31 acres

             Permanent Easement                       0.58 acres

             Total acres, more or less:               1.37 acres.

                    Torrey L. Roach and Amanda R. Roach

     35.     Torrey L. Roach and Amanda R. Roach own or have an interest in

property over which easements for the Pipeline are being taken by

condemnation.     The property is located in Alamance County and is more


                                          43



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 43 of 92
particularly described in Book 1020, Page 973 of the Alamance County

Registry, and bears Alamance County Parcel Identification Number 153148,

and is identified as MVP Parcel Number NC-AL-145.000. As shown on the

map attached as Exhibit 28, MVP seeks to acquire the following rights and

easements over the property:

             Temporary Workspace                         0.53 acres

             Additional Temporary Workspace              0.11 acres

             Permanent Easement                          0.56 acres

             Total acres, more or less:                  1.20 acres.

                           A. S. C. S. (a minor child)

     36.     A. S. C. S., a minor child, owns or has an interest in property over

which easements for the Pipeline are being taken by condemnation.            The

property is located in Alamance County and is more particularly described in

Book 760, Page 763 of the Alamance County Registry, and bears Alamance

County Parcel Identification Number 153197, and is identified as MVP Parcel

Number NC-AL-162.000. As shown on the map attached as Exhibit 29, MVP

seeks to acquire the following rights and easements over the property:

             Temporary Workspace                         0.14 acres

             Additional Temporary Workspace              0.09 acres

             Permanent Easement                          0.13 acres


                                          44



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 44 of 92
             Total acres, more or less:               0.36 acres.

            Janie H. Tew, Jerry Hicks, Toni Hicks, and Tricia Cronk

     37.     Janie H. Tew, Jerry Hicks, Toni Hicks, and Tricia Cronk own or

have an interest in property over which easements for the Pipeline are being

taken by condemnation. The property is located in Alamance County and is

more particularly described in Book 443, Page 200 of the Alamance County

Registry, and bears Alamance County Parcel Identification Number 153244,

and is identified as MVP Parcel Number NC-AL-166.000. As shown on the

map attached as Exhibit 30, MVP seeks to acquire the following rights and

easements over the property:

             Temporary Workspace                      0.50 acres

             Additional Temporary Workspace           0.33 acres

             Possible Temporary Workspace             0.05 acres

             Permanent Easement                       0.56 acres

             Total acres, more or less:               1.44 acres.

             Teresa Ann Clayton Freeman, Hugh W. Freeman, and
                          Coggins Stone Street, LLC

     38.     Teresa Ann Clayton Freeman, Hugh W. Freeman, and Coggins

Stone Street. LLC own or have an interest in property over which easements

for the Pipeline are being taken by condemnation. The property is located in

Alamance County and is more particularly described in Book 447, Page 540 of
                                          45



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 45 of 92
the Alamance County Registry, and bears Alamance County Parcel

Identification Number 152804, and is identified as MVP Parcel Number NC-

AL-186.000. As shown on the map attached as Exhibit 31, MVP seeks to

acquire the following rights and easements over the property:

             Temporary Workspace                      1.14 acres

             Additional Temporary Workspace           0.68 acres

             Possible Temporary Workspace             0.10 acres

             Permanent Easement                       1.22 acres

             Total acres, more or less:               3.14 acres.

                             Second Partners, LLC

     39.     Second Partners, LLC owns or has an interest in property over

which easements for the Pipeline are being taken by condemnation.       The

property is located in Alamance County and is more particularly described in

Book 1407, Page 254 and Book 1407, Page 256 of the Alamance County

Registry, and bears Alamance County Parcel Identification Number 152813,

and is identified as MVP Parcel Number NC-AL-191.000. As shown on the

map attached as Exhibit 32, MVP seeks to acquire the following rights and

easements over the property:

             Temporary Workspace                      2.25 acres

             Additional Temporary Workspace           2.03 acres


                                          46



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 46 of 92
             Possible Temporary Workspace             0.25 acres

             Access Road                              1.77 acres

             Permanent Easement                       2.62 acres

             Total acres, more or less:               8.92 acres.

  The David K. Naylor 2014 Trust, u/t/a dated August 27, 2014; David K.
Naylor as Trustee of The David K. Naylor 2014 Trust u/t/a dated August 27,
  2014; The David K. and Pamela L. Naylor Family Trust, f/b/o David K.
Naylor and Pamela L. Naylor; and David K. Naylor and Pamela L. Naylor, as
Trustees of the David K. and Pamela L. Naylor Family Trust, f/b/o David K.
                        Naylor and Pamela L. Naylor

     40.     The David K. Naylor 2014 Trust, u/t/a dated August 27, 2014;

David K. Naylor as Trustee of The David K. Naylor 2014 Trust u/t/a dated

August 27, 2014; The David K. and Pamela L. Naylor Family Trust, f/b/o

David K. Naylor and Pamela L. Naylor; and David K. Naylor and Pamela L.

Naylor, as Trustees of the David K. and Pamela L. Naylor Family Trust, f/b/o

David K. Naylor and Pamela L. Naylor own or have an interest in property

over which easements for the Pipeline are being taken by condemnation. The

property is located in Alamance County and is more particularly described in

Book 3369, Page 927 of the Alamance County Registry, and bears Alamance

County Parcel Identification Number 152796, and is identified as MVP Parcel

Number NC-AL-194.000. As shown on the map attached as Exhibit 33, MVP

seeks to acquire the following rights and easements over the property:



                                          47



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 47 of 92
             Temporary Workspace                      1.16 acres

             Additional Temporary Workspace           0.66 acres

             Possible Temporary Workspace             0.04 acres

             Permanent Easement                       1.18 acres

             Total acres, more or less:               3.04 acres.

                         Mark R. Hall and Lisa H. Hall

     41.     Mark R. Hall and Lisa H. Hall own or have an interest in

property over which easements for the Pipeline are being taken by

condemnation.     The property is located in Alamance County and is more

particularly described in Book 522, Page 224 of the Alamance County

Registry, and bears Alamance County Parcel Identification Number 152749,

and is identified as MVP Parcel Number NC-AL-195.000. As shown on the

map attached as Exhibit 34, MVP seeks to acquire the following rights and

easements over the property:

             Temporary Workspace                      0.32 acres

             Additional Temporary Workspace           0.29 acres

             Possible Temporary Workspace             0.04 acres

             Permanent Easement                       0.37 acres

             Total acres, more or less:               1.02 acres.




                                          48



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 48 of 92
                     Jerry Richmond and Penny Richmond

     42.     Jerry Richmond and Penny Richmond own or have an interest in

property over which easements for the Pipeline are being taken by

condemnation.     The property is located in Alamance County and is more

particularly described in Book 2998, Page 781 of the Alamance County

Registry, and bears Alamance County Parcel Identification Number 152128,

and is identified as MVP Parcel Number NC-AL-196.000. As shown on the

map attached as Exhibit 35, MVP seeks to acquire the following rights and

easements over the property:

             Temporary Workspace                      0.42 acres

             Additional Temporary Workspace           0.23 acres

             Possible Temporary Workspace             0.06 acres

             Permanent Easement                       0.48 acres

             Total acres, more or less:               1.19 acres.

                  Daniel A. Hughes and Margaret M. Hughes

     43.     Daniel A. Hughes and Margaret M. Hughes own or have an

interest in property over which easements for the Pipeline are being taken by

condemnation.     The property is located in Alamance County and is more

particularly described in Book 2601, Page 100 of the Alamance County

Registry, and bears Alamance County Parcel Identification Number 152126,


                                          49



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 49 of 92
and is identified as MVP Parcel Number NC-AL-197.000.        As shown on the

map attached as Exhibit 36, MVP seeks to acquire the following rights and

easements over the property:

             Temporary Workspace                      0.46 acres

             Additional Temporary Workspace           0.39 acres

             Possible Temporary Workspace             0.05 acres

             Access Road                              0.72 acres

             Permanent Easement                       0.51 acres

             Total acres, more or less:               2.13 acres.

 Lori Dyer Webster or Lori D. Webster and R. Alan Dyer, Co-Trustees of The
Robert W. Dyer and Betty B. Dyer Irrevocable Trust, dated November 4, 2014,
and The Robert W. Dyer and Betty B. Dyer Irrevocable Trust, dated November
                                  4, 2014

     44.     Lori Dyer Webster or Lori D. Webster and R. Alan Dyer, Co-

Trustees of The Robert W. Dyer and Betty B. Dyer Irrevocable Trust, dated

November 4, 2014, and The Robert W. Dyer and Betty B. Dyer Irrevocable

Trust, dated November 4, 2014 own or have an interest in property over

which easements for the Pipeline are being taken by condemnation. The

property is located in Alamance County and is more particularly described in

Book 3555, Page 998 of the Alamance County Registry, and bears Alamance

County Parcel Identification Number 152127, and is identified as MVP Parcel



                                          50



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 50 of 92
Number NC-AL-198.000. As shown on the map attached as Exhibit 37, MVP

seeks to acquire the following rights and easements over the property:

             Temporary Workspace                      0.66 acres

             Additional Temporary Workspace           0.34 acres

             Possible Temporary Workspace             0.14 acres

             Permanent Easement                       0.79 acres

             Total acres, more or less:               1.93 acres.

       The Robert W. Dyer and Betty B. Dyer Irrevocable Trust, dated
 November 4, 2014; Lori D. Webster, Co-Trustee of The Robert W. Dyer and
Betty B. Dyer Irrevocable Trust, dated November 4, 2014, and R. Alan Dyer,
Co-Trustee of The Robert W. Dyer and Betty B. Dyer Irrevocable Trust, dated
                             November 4, 2014

     45.     The Robert W. Dyer and Betty B. Dyer Irrevocable Trust, dated

November 4, 2014; Lori D. Webster, Co-Trustee of The Robert W. Dyer and

Betty B. Dyer Irrevocable Trust, dated November 4, 2014, and R. Alan Dyer,

Co-Trustee of The Robert W. Dyer and Betty B. Dyer Irrevocable Trust, dated

November 4, 2014 own or have an interest in property over which easements

for the Pipeline are being taken by condemnation. The property is located in

Alamance County and is more particularly described in Book 3389, Page 854

of the Alamance County Registry, and bears Alamance County Parcel

Identification Number 152125, and is identified as MVP Parcel Number NC-




                                          51



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 51 of 92
AL-199.000. As shown on the map attached as Exhibit 38, MVP seeks to

acquire the following rights and easements over the property:

             Temporary Easement                       1.09 acres

             Additional Temporary Workspace           1.28 acres

             Possible Temporary Workspace             0.31 acres

             Access Road                              0.72 acres

             Permanent Easement                       1.39 acres

             Total acres, more or less:               4.79 acres.

                                Samantha Hatt

     46.     Samantha Hatt owns or has an interest in property over which

easements for the Pipeline are being taken by condemnation. The property is

located in Alamance County and is more particularly described in Book 3942,

Page 343 of the Alamance County Registry, and bears Alamance County

Parcel Identification Number 152119, and is identified as MVP Parcel

Number NC-AL-200.000. As shown on the map attached as Exhibit 39, MVP

seeks to acquire the following rights and easements over the property:

             Temporary Workspace                      0.11 acres

             Additional Temporary Workspace           0.15 acres

             Permanent Easement                       0.10 acres

             Total acres, more or less:               0.36 acres.


                                          52



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 52 of 92
                        Cardinal Pipeline Company, LLC

     47.     Cardinal Pipeline Company, LLC owns or has an interest in

property over which easements for the Pipeline are being taken by

condemnation.     The property is located in Alamance County and is more

particularly described in Book 1367, Page 123 of the Alamance County

Registry, and bears Alamance County Parcel Identification Number 152099,

and is identified as MVP Parcel Number NC-AL-211.000.AR. As shown on

the map attached as Exhibit 40, MVP seeks to acquire the following rights

and easements over the property:

             Permanent Access Road                      0.07 acres

             Total acres, more or less:                 0.07 acres.

                          Caroline Franklin Holliday

     48.     Caroline     Franklin        Holliday   owns,    and     defendant

Transcontinental Gas Pipe Line Company, LLC (“Transco”) claims an

interest in, property over which easements for the Pipeline are being taken

by condemnation. The property is located in Rockingham County and is more

particularly described in Book 410, Page 443 of the Rockingham County

Registry, and bears Rockingham County Parcel Identification Number

147223, and is identified as MVP Parcel Number NC-RO-001.000. As shown




                                          53



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 53 of 92
on the maps attached as Exhibit 41, MVP seeks to acquire the following

rights and easements over the property:

              Temporary Workspace                        0.83 acres

              Additional Temporary Workspace             0.53 acres

              Permanent Easement                         0.80 acres

              Total acres, more or less:                 2.16 acres.

      MVP has acquired these rights and easements by agreement with the

owner.      MVP includes this tract to acquire any interest that defendant

Transco has in the property that is subject to these rights and easements.

                           Caroline Franklin Holliday

      49.     Caroline     Franklin        Holliday   owns,   and      Defendant

Transcontinental Gas Pipe Line Company, LLC (“Transco”) claims an

interest in, property over which easements for the Pipeline are being taken

by condemnation. The property is located in Rockingham County and is more

particularly described in Book 410, Page 443 of the Rockingham County

Registry, and bears Rockingham County Parcel Identification Number

147223, and is identified as MVP Parcel Number NC-RO-002.000. As shown

on the maps attached as Exhibit 42, MVP seeks to acquire the following

rights and easements over the property:




                                           54



            Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 54 of 92
              Temporary Workspace                      1.70 acres

              Additional Temporary Workspace           0.72 acres

              Possible Temporary Workspace             0.06 acres

              Permanent Easement                       1.81 acres

              Total acres, more or less:               4.29 acres.

      MVP has acquired these rights and easements by agreement with the

owner.      MVP includes this tract to acquire any interest that defendant

Transco has in the property that is subject to these rights and easements.

                              Ranch Properties, LLC

      50.     Defendant Ranch Properties, LLC owns, and defendant Transco

claims an interest in, property over which easements for the Pipeline are

being taken by condemnation. The property is located in Rockingham County

and is more particularly described in Book 1408, Page 151 of the Rockingham

County Registry, and bears Rockingham County Parcel Identification

Number 178708, and is identified as MVP Parcel Number NC-RO-004.000.

As shown on the map attached as Exhibit 43, MVP seeks to acquire the

following rights and easements over the property:

              Temporary Workspace                      2.23 acres

              Additional Temporary Workspace           2.34 acres

              Temporary Access Road                    0.03 acres


                                           55



            Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 55 of 92
              Permanent Easement                       2.48 acres

              Total acres, more or less:               7.33 acres.

      MVP has acquired these rights and easements by agreement with the

owner.      MVP includes this tract to acquire any interest that defendant

Transco has in the property that is subject to these rights and easements.

                            Circle Bar D Ranch, LLC

      51.     Defendant Circle Bar D Ranch, LLC owns, and defendant

Transco claims an interest in, property over which easements for the Pipeline

are being taken by condemnation. The property is located in Rockingham

County and is more particularly described in Book 1302, Page 42 and Book

1302, Page 39 of the Rockingham County Registry, and bears Rockingham

County Parcel Identification Number 171815, and is identified as MVP Parcel

Number NC-RO-005.000. As shown on the map attached as Exhibit 44, MVP

seeks to acquire the following rights and easements over the property:

              Temporary Workspace                      1.63 acres

              Additional Temporary Workspace           2.31 acres

              Access Road                              0.97 acres

              Permanent Easement                       2.41 acres

              Total acres, more or less:               7.32 acres.




                                           56



            Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 56 of 92
      MVP includes this tract to acquire any interest that defendant Transco

has in the property that is subject to these rights and easements.

                          Willow Oaks Plantation, LLC

      52.     Defendant Willow Oaks Plantation, LLC owns, and defendant

Transco claims an interest in, property over which easements for the Pipeline

are being taken by condemnation. The property is located in Rockingham

County and is more particularly described in Book 1077, Page 1830 and Book

1077, Page 1867 of the Rockingham County Registry, and bears Rockingham

County Parcel Identification Numbers 164555 and 165627Z1, and is

identified as MVP Parcel Numbers NC-RO-006.000 and NC-RO-006.001AR.

As shown on the maps attached as Exhibit 45, MVP seeks to acquire the

following rights and easements over the property:

              Temporary Workspace                       6.96 acres

              Additional Temporary Workspace            9.51 acres

              Temporary Access Road                     2.73 acres

              Permanent Access Road                     2.85 acres

              Possible Temporary Workspace              0.55 acres

              Permanent Easement                        8.77 acres

              Total acres, more or less:                31.37 acres.




                                           57



            Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 57 of 92
      MVP includes this tract to acquire any interest that defendant Transco

has in the property that is subject to these rights and easements.

                                  Barry S. Frank

      53.     Barry S. Frank owns, and defendant Transco claims an interest

in, property over which easements for the Pipeline are being taken by

condemnation. The property is located in Rockingham County and is more

particularly described in Book 1484, Page 35 of the Rockingham County

Registry, and bears Rockingham County Parcel Identification Number

146793, and is identified as MVP Parcel Number NC-RO-007.000. As shown

on the map attached as Exhibit 46, MVP seeks to acquire the following rights

and easements over the property:

              Temporary Workspace                      6.38 acres

              Additional Temporary Workspace           6.86 acres

              Access Road                              2.41 acres

              Permanent Easement                       7.22 acres

              Total acres, more or less:               23.17 acres.

      MVP has acquired these rights and easements by agreement with the

owner.      MVP includes this tract to acquire any interest that defendant

Transco has in the property that is subject to these rights and easements.




                                           58



            Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 58 of 92
             Beatrice E. Cochran; Barry Cochran; and Deborah V. Cochran

      54.     Beatrice E. Cochran, life estate, and Barry Cochran and Deborah

V. Cochran, remaindermen, own, and defendant Transco claims an interest

in, property over which easements for the Pipeline are being taken by

condemnation. The property is located in Rockingham County and is more

particularly described in Book 1540, Page 1361 of the Rockingham County

Registry, and bears Rockingham County Parcel Identification Number

146731, and is identified as MVP Parcel Number NC-RO-011.000. As shown

on the map attached as Exhibit 47, MVP seeks to acquire the following rights

and easements over the property:

              Temporary Workspace                      0.09 acres

              Additional Temporary Workspace           2.38 acres

              Access Road                              2.00 acres

              Permanent Easement                       1.29 acres

              Total acres, more or less:               5.76 acres.

      MVP has acquired these rights and easements by agreement with the

owners.     MVP includes this tract to acquire any interest that defendant

Transco has in the property that is subject to these rights and easements.




                                           59



            Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 59 of 92
                            George Walter Johnson, III

      55.     George Walter Johnson, III owns, and defendant Transco claims

an interest in, property over which easements for the Pipeline are being

taken by condemnation. The property is located in Rockingham County and

is more particularly described in Book 1548, Page 378 of the Rockingham

County Registry, and bears Rockingham County Parcel Identification

Number 156542, and is identified as MVP Parcel Number NC-RO-013.000.

As shown on the map attached as Exhibit 48, MVP seeks to acquire the

following rights and easements over the property:

              Permanent Easement                         0.37 acres

              Total acres, more or less:                 0.37 acres.

      MVP has acquired these rights and easements by agreement with the

owner.      MVP includes this tract to acquire any interest that defendant

Transco has in the property that is subject to these rights and easements.

                     Jackie Burris Johnson and Ted Mack Johnson

      56.     Jackie Burris Johnson and Ted Mack Johnson own, and

defendant Transco claims an interest in, property over which easements for

the Pipeline are being taken by condemnation. The property is located in

Rockingham County and is more particularly described in Book 474, Page

413 of the Rockingham County Registry, and bears Rockingham County


                                           60



            Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 60 of 92
Parcel Identification Number 177471, and is identified as MVP Parcel

Number NC-RO-014.000. As shown on the map attached as Exhibit 49, MVP

seeks to acquire the following rights and easements over the property:

              Additional Temporary Workspace           8.88 acres

              Access Road                              0.05 acres

              Permanent Easement                       0.81 acres

              Total acres, more or less:               9.74 acres.

      MVP has acquired these rights and easements by agreement with the

owners.     MVP includes this tract to acquire any interest that defendant

Transco has in the property that is subject to these rights and easements.

                    Public Service Company of North Carolina

      57.     Public Service Company of North Carolina (“PSNC”) owns, and

defendant Transco claims an interest in, property over which easements for

the Pipeline are being taken by condemnation. The property is located in

Rockingham County and is more particularly described in Book 1461, Page

2341 of the Rockingham County Registry, and bears Rockingham County

Parcel Identification Number 177472, and is identified as MVP Parcel

Number NC-RO-015.000. As shown on the map attached as Exhibit 50, MVP

seeks to acquire the following rights and easements over the property:




                                           61



            Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 61 of 92
             Temporary Workspace                      0.11 acres

             Additional Temporary Workspace           0.97 acres

             Temporary Access Road                    0.12 acres

             Permanent Access Road                    0.14 acres

             Permanent Easement                       0.70 acres

             Total acres, more or less:               2.04 acres.

     MVP has acquired these rights and easements by agreement with

PSNC, and therefore is not naming PSNC as a party to this action, nor is

MVP seeking any relief relating to PSNC. MVP includes this tract to acquire

any interest that defendant Transco has in the property that is subject to

these rights and easements.

                Transcontinental Gas Pipe Line Company, LLC

     58.     MVP owns in fee simple property that is necessary for the

Pipeline. The property is located in Rockingham County and is more

particularly described in Book 1580, Page 2665 of the Rockingham County

Registry, and bears Rockingham County Parcel Identification Number

167392, and is identified as MVP Parcel Number NC-RO-016.000.

     59.     Transco claims an interest in MVP’s above-property.

     60.     MVP seeks to acquire any interest Transco may claim in the

areas shown in the map attached as Exhibit 51.


                                          62



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 62 of 92
                             Mary Nelson Underwood

      61.     Defendant Mary Nelson Underwood owns, and defendant

Transco claims an interest in, property over which easements for the Pipeline

are being taken by condemnation. The property is located in Rockingham

County and is more particularly described in Book 429, Page 69 of the

Rockingham County Registry, and bears Rockingham County Parcel

Identification Number 176577, and is identified as MVP Parcel Number NC-

RO-019.000. As shown on the map attached as Exhibit 52, MVP seeks to

acquire the following rights and easements over the property:

              Temporary Workspace                      2.36 acres

              Additional Temporary Workspace           0.80 acres

              Possible Temporary Workspace             0.16 acres

              Permanent Easement                       2.65 acres

              Total acres, more or less:               5.97 acres.

      MVP has acquired these rights and easements by agreement with the

owner.      MVP includes this tract to acquire any interest that defendant

Transco has in the property that is subject to these rights and easements.

     Frances Gwendolyn Underwood Pruitt and Thomas Michael Pruitt

      62.     Frances Gwendolyn Underwood Pruitt and Thomas Michael

Pruitt own or have an interest in property over which easements for the


                                           63



            Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 63 of 92
Pipeline are being taken by condemnation.         The property is located in

Rockingham County and is more particularly described in Book 773, Page

1111 of the Rockingham County Registry, and bears Rockingham County

Parcel Identification Number 146684, and is identified as MVP Parcel

Number NC-RO-021.000. As shown on the map attached as Exhibit 53, MVP

seeks to acquire the following rights and easements over the property:

             Temporary Workspace                      0.14 acres

             Permanent Easement                       0.04 acres

             Total acres, more or less:               0.18 acres.

           James Arthur Quesinberry and Donald Wayne Quesinberry

     63.     James Arthur Quesinberry, life estate, and Donald Wayne

Quesinberry, remainderman, own, and defendant Transco claims an interest

in, property over which easements for the Pipeline are being taken by

condemnation. The property is located in Rockingham County and is more

particularly described in Book 1503, Page 1524 of the Rockingham County

Registry, and bears Rockingham County Parcel Identification Number

165902, and is identified as MVP Parcel Number NC-RO-033.000. As shown

on the map attached as Exhibit 54, MVP seeks to acquire the following rights

and easements over the property:




                                          64



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 64 of 92
              Temporary Workspace                      1.27 acres

              Additional Temporary Workspace           1.15 acres

              Permanent Easement                       1.26 acres

              Total acres, more or less:               3.68 acres.

      MVP has acquired these rights and easements by agreement with the

owners.     MVP includes this tract to acquire any interest that defendant

Transco has in the property that is subject to these rights and easements.

                             Melvin Eugene Sheckells

      64.     Melvin Eugene Sheckells owns, and defendant Transco claims an

interest in, property over which easements for the Pipeline are being taken

by condemnation. The property is located in Rockingham County and is more

particularly described in Book 922, Page 143 of the Rockingham County

Registry, and bears Rockingham County Parcel Identification Number

146578, and is identified as MVP Parcel Number NC-RO-034.000. As shown

on the map attached as Exhibit 55, MVP seeks to acquire the following rights

and easements over the property:

              Temporary Workspace                      0.15 acres

              Additional Temporary Workspace           0.20 acres

              Possible Temporary Workspace             0.15 acres

              Permanent Easement                       0.49 acres


                                           65



            Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 65 of 92
              Total acres, more or less:               0.99 acres.

      MVP has acquired these rights and easements by agreement with the

owner.      MVP includes this tract to acquire any interest that defendant

Transco has in the property that is subject to these rights and easements.

                    Kathryn Knapp Collins and James Knapp

      65.     Kathryn Knapp Collins and James Knapp own, and defendant

Transco claims an interest in, property over which easements for the Pipeline

are being taken by condemnation. The property is located in Rockingham

County and is more particularly described in Book 1504, Page 834 of the

Rockingham County Registry, and bears Rockingham County Parcel

Identification Number 165903, and is identified as MVP Parcel Number NC-

RO-035.000. As shown on the map attached as Exhibit 56, MVP seeks to

acquire the following rights and easements over the property:

              Temporary Workspace                      0.50 acres

              Additional Temporary Workspace           0.17 acres

              Possible Temporary Workspace             0.29 acres

              Permanent Easement                       0.72 acres

              Total acres, more or less:               1.68 acres.




                                           66



            Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 66 of 92
      MVP has acquired these rights and easements by agreement with the

owners.     MVP includes this tract to acquire any interest that defendant

Transco has in the property that is subject to these rights and easements.

                              John Andrew Kallam

      66.     John Andrew Kallam owns, and defendant Transco claims an

interest in, property over which easements for the Pipeline are being taken

by condemnation. The property is located in Rockingham County and is more

particularly described in Book 1474, Page 2436 of the Rockingham County

Registry, and bears Rockingham County Parcel Identification Number

146576, and is identified as MVP Parcel Number NC-RO-036.000. As shown

on the map attached as Exhibit 57, MVP seeks to acquire the following rights

and easements over the property:

              Temporary Workspace                      0.04 acres

              Permanent Easement                       0.11 acres

              Total acres, more or less:               0.15 acres.

      MVP has acquired these rights and easements by agreement with the

owner.      MVP includes this tract to acquire any interest that defendant

Transco has in the property that is subject to these rights and easements.




                                           67



            Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 67 of 92
     Dora Ann Atha, Eric Dehart, Joseph Dehart, and Lisa A. Brammer

      67.     Dora Ann Atha, Eric Dehart, Joseph Dehart, and Lisa A.

Brammer own, and defendant Transco claims an interest in, property over

which easements for the Pipeline are being taken by condemnation. The

property is located in Rockingham County and is more particularly described

in Book 1566, Page 149 of the Rockingham County Registry, and bears

Rockingham County Parcel Identification Number 146572, and is identified

as MVP Parcel Number NC-RO-037.000. As shown on the map attached as

Exhibit 58, MVP seeks to acquire the following rights and easements over the

property:

              Temporary Workspace                      0.50 acres

              Additional Temporary Workspace           0.17 acres

              Possible Temporary Workspace             0.31 acres

              Permanent Easement                       0.76 acres

              Total acres, more or less:               1.74 acres.

      MVP has acquired these rights and easements by agreement with the

owners.     MVP includes this tract to acquire any interest that defendant

Transco has in the property that is subject to these rights and easements.




                                           68



            Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 68 of 92
  Joyce C. Vaughn Revocable Trust of 1998, Kenneth Matthew Vaughn, and
                          Debra Riffle Vaughn

      68.     Joyce C. Vaughn Revocable Trust of 1998, Kenneth Matthew

Vaughn, and Debra Riffle Vaughn own, and defendant Transco claims an

interest in, property over which easements for the Pipeline are being taken

by condemnation. The property is located in Rockingham County and is more

particularly described in Book 1456, Page 1566 of the Rockingham County

Registry, and bears Rockingham County Parcel Identification Number

146568, and is identified as MVP Parcel Number NC-RO-038.000. As shown

on the map attached as Exhibit 59, MVP seeks to acquire the following rights

and easements over the property:

              Temporary Workspace                      2.45 acres

              Additional Temporary Workspace           1.60 acres

              Access Road                              1.63 acres

              Possible Temporary Workspace             0.41 acres

              Permanent Easement                       2.87 acres

              Total acres, more or less:               8.96 acres.

      MVP has acquired these rights and easements by agreement with the

owners.     MVP includes this tract to acquire any interest that defendant

Transco has in the property that is subject to these rights and easements.



                                           69



            Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 69 of 92
                                329 Partners, LLC

      69.     329 Partners, LLC owns, and defendant Transco claims an

interest in, property over which easements for the Pipeline are being taken

by condemnation. The property is located in Rockingham County and is more

particularly described in Book 1131, Page 1402 of the Rockingham County

Registry, and bears Rockingham County Parcel Identification Number

166690, and is identified as MVP Parcel Number NC-RO-039.000. As shown

on the map attached as Exhibit 60, MVP seeks to acquire the following rights

and easements over the property:

              Temporary Workspace                      1.02 acres

              Additional Temporary Workspace           0.84 acres

              Access Road                              0.02 acres

              Possible Temporary Workspace             0.11 acres

              Permanent Easement                       1.01 acres

              Total acres, more or less:               3.00 acres

      MVP has acquired these rights and easements by agreement with the

owner.      MVP includes this tract to acquire any interest that defendant

Transco has in the property that is subject to these rights and easements.




                                           70



            Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 70 of 92
             Ramona Faye Millner Bankston and Robert Bankston

     70.     Ramona Faye Millner Bankston and Robert Bankston own or

have an interest in property over which easements for the Pipeline are being

taken by condemnation. The property is located in Rockingham County and

is more particularly described in Book 987, Page 773 of the Rockingham

County Registry, and bears Rockingham County Parcel Identification

Number 174528, and is identified as MVP Parcel Number NC-RO-051.000.

As shown on the map attached as Exhibit 61, MVP seeks to acquire the

following rights and easements over the property:

             Temporary Workspace                      0.99 acres

             Additional Temporary Workspace           0.92 acres

             Possible Temporary Workspace             0.26 acres

             Permanent Easement                       1.26 acres

             Total acres, more or less:               3.43 acres.

  Delmus Sylvester Broadnax; Bill R. Broadnax; Heirs of Buddy Nathaniel
  Broadnax; Linda D. Broadnax; Jermaine Broadnax; Donnett Broadnax;
Nicole Broadnax; Kimberly Broadnax; Ronald Broadnax; Donald Broadnax;
 Brenda Broadnax; Clarence Ricky Broadnax; and Betty Broadnax Thomas

  71.        Delmus Sylvester Broadnax; Bill R. Broadnax; Heirs of Buddy

Nathaniel Broadnax; Linda D. Broadnax; Jermaine Broadnax; Donnett

Broadnax; Nicole Broadnax; Kimberly Broadnax; Ronald Broadnax; Donald

Broadnax; Brenda Broadnax; Clarence Ricky Broadnax; and Betty Broadnax

                                          71



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 71 of 92
Thomas own or have an interest in property over which easements for the

Pipeline are being taken by condemnation.         The property is located in

Rockingham County and is more particularly described in Book 1106, Page

1257 and Book 943, Page 720 of the Rockingham County Registry, and bears

Rockingham County Parcel Identification Numbers 166621 and 166622, and

is identified as MVP Parcel Numbers NC-RO-052.000 and NC-RO-053.000.

As shown on the map attached as Exhibit 62, MVP seeks to acquire the

following rights and easements over the property:

             Temporary Workspace                        0.37 acres

             Additional Temporary Workspace             0.11 acres

             Possible Temporary Workspace               0.10 acres

             Access Road                                0.58 acres

             Permanent Easement                         0.37 acres

             Total acres, more or less:                 1.53 acres.

                           Heirs of General O. Totten

     72.     The Heirs of General O. Totten own or have an interest in

property over which easements for the Pipeline are being taken by

condemnation. The property is located in Rockingham County and is more

particularly described in Book 506, Page 603 of the Rockingham County

Registry, and bears Rockingham County Parcel Identification Number


                                          72



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 72 of 92
146025, and is identified as MVP Parcel Number NC-RO-057.000. As shown

on the map attached as Exhibit 63, MVP seeks to acquire the following rights

and easements over the property:

              Temporary Workspace                      2.64 acres

              Additional Temporary Workspace           2.01 acres

              Possible Temporary Workspace             0.22 acres

              Access Road                              0.21 acres

              Permanent Easement                       2.88 acres

              Total acres, more or less:               7.96 acres.

                               Daniel L. Motley, Jr.

     73.      Daniel L. Motley, Jr. owns or has an interest in property over

which easements for the Pipeline are being taken by condemnation.        The

property is located in Rockingham County and is more particularly described

in Book 718, Page 988 of the Rockingham County Registry, and bears

Rockingham County Parcel Identification Number 156096, and is identified

as MVP Parcel Number NC-RO-064.000. As shown on the map attached as

Exhibit 66, MVP seeks to acquire the following rights and easements over the

property:

              Temporary Workspace                      1.06 acres

              Additional Temporary Workspace           0.11 acres


                                           73



            Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 73 of 92
             Permanent Easement                       1.02 acres

             Total acres, more or less:               2.19 acres.

                  April Marie Stanfield and Ronald Stanfield

     74.     April Marie Stanfield and Ronald Stanfield own or have an

interest in property over which easements for the Pipeline are being taken by

condemnation. The property is located in Rockingham County and is more

particularly described in Book 1455, Page 171 of the Rockingham County

Registry, and bears Rockingham County Parcel Identification Number

172734, and is identified as MVP Parcel Number NC-RO-074.000. As shown

on the map attached as Exhibit 65, MVP seeks to acquire the following rights

and easements over the property:

             Temporary Workspace                      0.02 acres

             Permanent Easement                       0.04 acres

             Total acres, more or less:               0.06 acres.

                               Susano B. Jaimes

     75.     Susano B. Jaimes owns or has an interest in property over which

easements for the Pipeline are being taken by condemnation. The property is

located in Rockingham County and is more particularly described in Book

1532, Page 284 of the Rockingham County Registry, and bears Rockingham

County Parcel Identification Number 173694, and is identified as MVP Parcel


                                          74



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 74 of 92
Number NC-RO-076.000. As shown on the map attached as Exhibit 66, MVP

seeks to acquire the following rights and easements over the property:

             Temporary Workspace                      0.02 acres

             Permanent Easement                       0.04 acres

             Total acres, more or less:               0.06 acres.

                        Wade L. Ray and Amber L. Ray

     76.     Wade L. Ray and Amber L. Ray own or have an interest in

property over which easements for the Pipeline are being taken by

condemnation. The property is located in Rockingham County and is more

particularly described in Book 938, Page 414 of the Rockingham County

Registry, and bears Rockingham County Parcel Identification Number

156189, and is identified as MVP Parcel Number NC-RO-079.000. As shown

on the map attached as Exhibit 67, MVP seeks to acquire the following rights

and easements over the property:

             Temporary Workspace                      0.01 acres

             Permanent Easement                       0.02 acres

             Total acres, more or less:               0.03 acres.

                                 Renee Womack

     77.     Renee Womack owns or has an interest in property over which

easements for the Pipeline are being taken by condemnation. The property is


                                          75



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 75 of 92
located in Rockingham County and is more particularly described in Book

947, Page 703 of the Rockingham County Registry, and bears Rockingham

County Parcel Identification Number 156188, and is identified as MVP Parcel

Number NC-RO-080.000. As shown on the map attached as Exhibit 68, MVP

seeks to acquire the following rights and easements over the property:

             Temporary Workspace                      0.67 acres

             Additional Temporary Workspace           0.95 acres

             Possible Temporary Workspace             0.01 acres

             Permanent Easement                       0.68 acres

             Total acres, more or less:               2.31 acres.

                   Sandra K. Strader and Garry D. Strader

     78.     Sandra K. Strader, and Garry D. Strader own or have an interest

in property over which easements for the Pipeline are being taken by

condemnation. The property is located in Rockingham County and is more

particularly described in Book 1321, Page 574 of the Rockingham County

Registry, and bears Rockingham County Parcel Identification Number

158688, and is identified as MVP Parcel Number NC-RO-105.000. As shown

on the map attached as Exhibit 69, MVP seeks to acquire the following rights

and easements over the property:




                                          76



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 76 of 92
             Temporary Workspace                      0.74 acres

             Additional Temporary Workspace           0.55 acres

             Access Road                              0.01 acres

             Permanent Easement                       0.86 acres

             Total acres, more or less:               2.16 acres.

                     Greenwood Presbyterian Church, Inc.

     79.     Greenwood Presbyterian Church, Inc. owns or has an interest in

property over which easements for the Pipeline are being taken by

condemnation. The property is located in Rockingham County and is more

particularly described in Book 425, Page 564 and Book 604, Page 487 of the

Rockingham County Registry, and bears Rockingham County Parcel

Identification Number 158478, and is identified as MVP Parcel Number NC-

RO-106.000. As shown on the map attached as Exhibit 70, MVP seeks to

acquire the following rights and easements over the property:

             Temporary Workspace                      0.46 acres

             Additional Temporary Workspace           0.52 acres

             Possible Temporary Workspace             0.004 acres

             Permanent Easement                       0.52 acres

             Total acres, more or less:               1.504 acres.




                                          77



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 77 of 92
                 John P. McMichael and Susan L. McMichael

     80.     John P. McMichael and Susan L. McMichael own or have an

interest in property over which easements for the Pipeline are being taken by

condemnation. The property is located in Rockingham County and is more

particularly described in Book 1409, Page 772 of the Rockingham County

Registry, and bears Rockingham County Parcel Identification Number

157810, and is identified as MVP Parcel Number NC-RO-122.000. As shown

on the map attached as Exhibit 71, MVP seeks to acquire the following rights

and easements over the property:

             Temporary Workspace                      1.81 acres

             Additional Temporary Workspace           2.18 acres

             Possible Temporary Workspace             0.16 acres

             Access Road                              0.04 acres

             Permanent Easement                       1.99 acres

             Total acres, more or less:               6.18 acres.

           Bret L. Stevens, Jennifer M. Stevens, Timothy G. Stevens,
                             and Teresa S. Stevens

     81.     Bret L. Stevens, Jennifer M. Stevens, Timothy G. Stevens, and

Teresa S. Stevens own or have an interest in property over which easements

for the Pipeline are being taken by condemnation. The property is located in

Rockingham County and is more particularly described in Book 1363, Page

                                          78



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 78 of 92
1130 of the Rockingham County Registry, and bears Rockingham County

Parcel Identification Number 170992, and is identified as MVP Parcel

Number NC-RO-148.505.AR. As shown on the map attached as Exhibit 72,

MVP seeks to acquire the following rights and easements over the property:

             Access Road                              0.89 acres

             Additional Temporary Workspace           0.07 acres

             Total acres, more or less:               0.96 acres.

Kenneth Wayne Bates, Georg Ann Bates, Kenneth W Bates II, Tracy S. Bates,
               Daniel Lee Bates, and Emily Talbott Bates

     82.     Kenneth Wayne Bates, Georg Ann Bates, Kenneth W Bates II,

Tracy S. Bates, Daniel Lee Bates, and Emily Talbott Bates own or have an

interest in property over which easements for the Pipeline are being taken by

condemnation. The property is located in Rockingham County and is more

particularly described in Book 1483, Page 2273 and Book 1489, Page 2288 of

the Rockingham County Registry, and bears Rockingham County Parcel

Identification Number 159954, and is identified as MVP Parcel Number NC-

RO-149.000. As shown on the map attached as Exhibit 73, MVP seeks to

acquire the following rights and easements over the property:

             Temporary Workspace                      0.92 acres

             Additional Temporary Workspace           1.01 acres

             Possible Temporary Workspace             0.15 acres

                                          79



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 79 of 92
             Permanent Easement                       1.06 acres

             Total acres, more or less:               3.14 acres.

                  Kenneth Wayne Bates and Georg Ann Bates

     83.     Kenneth Wayne Bates and Georg Ann Bates own or have an

interest in property over which easements for the Pipeline are being taken by

condemnation. The property is located in Rockingham County and is more

particularly described in Book 1453, Page 2820 of the Rockingham County

Registry, and bears Rockingham County Parcel Identification Number

176513, and is identified as MVP Parcel Number NC-RO-149.100. As shown

on the map attached as Exhibit 74, MVP seeks to acquire the following rights

and easements over the property:

             Temporary Workspace                      0.25 acres

             Additional Temporary Workspace           0.34 acres

             Access Road                              0.43 acres

             Permanent Easement                       0.32 acres

             Total acres, more or less:               1.34 acres.

                   Daniel Lee Bates and Emily Talbott Bates

     84.     Daniel Lee Bates and Emily Talbott Bates own or have an

interest in property over which easements for the Pipeline are being taken by

condemnation. The property is located in Rockingham County and is more


                                          80



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 80 of 92
particularly described in Book 1429, Page 859 of the Rockingham County

Registry, and bears Rockingham County Parcel Identification Number

176514, and is identified as MVP Parcel Number NC-RO-149.200.AR. As

shown on the map attached as Exhibit 75, MVP seeks to acquire the following

rights and easements over the property:

             Access Road                        0.33 acres

             Total acres, more or less:         0.33 acres.

                    Kenneth R. Hayes and Teresa G. Hayes

     85.     Kenneth R. Hayes and Teresa G. Hayes own or have an interest

in property over which easements for the Pipeline are being taken by

condemnation. The property is located in Rockingham County and is more

particularly described in Book 812, Page 595 of the Rockingham County

Registry, and bears Rockingham County Parcel Identification Number

174558, and is identified as MVP Parcel Number NC-RO-153.000. As shown

on the map attached as Exhibit 76, MVP seeks to acquire the following rights

and easements over the property:

             Temporary Workspace                      1.91 acres

             Additional Temporary Workspace           0.71 acres

             Possible Temporary Workspace             0.08 acres

             Access Road                              0.36 acres


                                          81



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 81 of 92
             Permanent Easement                       1.92 acres

             Total acres, more or less:               4.98 acres.

                    Kenneth R. Hayes and Teresa G. Hayes

     86.     Kenneth R. Hayes and Teresa G. Hayes own or have an interest

in property over which easements for the Pipeline are being taken by

condemnation. The property is located in Rockingham County and is more

particularly described in Book 1377, Page 1576 of the Rockingham County

Registry, and bears Rockingham County Parcel Identification Number

174559, and is identified as MVP Parcel Number NC-RO-154.000. As shown

on the map attached as Exhibit 77, MVP seeks to acquire the following rights

and easements over the property:

             Temporary Workspace                      1.17 acres

             Additional Temporary Workspace           1.69 acres

             Possible Temporary Workspace             0.10 acres

             Access Road                              0.10 acres

             Permanent Easement                       1.31 acres

             Total acres, more or less:               4.37 acres.

                   Donald L. Brown (an incompetent person)

     87.     Donald L. Brown (an incompetent person) owns or has an

interest in property over which easements for the Pipeline are being taken by


                                          82



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 82 of 92
condemnation. The property is located in Rockingham County and is more

particularly described in Book 711, Page 336 of the Rockingham County

Registry, and bears Rockingham County Parcel Identification Number

161597, and is identified as MVP Parcel Number NC-RO-157.000. As shown

on the map attached as Exhibit 78, MVP seeks to acquire the following rights

and easements over the property:

             Temporary Workspace                      0.57 acres

             Additional Temporary Workspace           0.41 acres

             Access Road                              0.03 acres

             Permanent Easement                       0.50 acres

             Total acres, more or less:               1.51 acres.

Aimee Smith Tilley and Stephen Edward Smith II, Anne Fairchild Cannon,
Susie Fairchild Cole, Lucile Fairchild Thienemann, Martha Anne Fairchild,
             Rose Tiller McMichael, and Kimberly Dale Parks

     88.     Aimee Smith Tilley and Stephen Edward Smith II, Anne

Fairchild Cannon, Susie Fairchild Cole, Lucile Fairchild Thienemann,

Martha Anne Fairchild, Rose Tiller McMichael, and Kimberly Dale Parks

own or have an interest in property over which easements for the Pipeline are

being taken by condemnation. The property is located in Rockingham County

and is more particularly described in Book 910, Page 61 and Book 1299, Page

1634 of the Rockingham County Registry, and bears Rockingham County


                                          83



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 83 of 92
Parcel Identification Number 176410, and is identified as MVP Parcel

Number NC-RO-169.000. As shown on the map attached as Exhibit 79, MVP

seeks to acquire the following rights and easements over the property:

             Temporary Workspace                      0.89 acres

             Additional Temporary Workspace           0.68 acres

             Permanent Easement                       0.88 acres

             Total acres, more or less:               2.45 acres.

                        Elizabeth Ann McKinney Talley

     89.     Elizabeth Ann McKinney Talley owns or has an interest in

property over which easements for the Pipeline are being taken by

condemnation. The property is located in Rockingham County and is more

particularly described in Book 1299, Page 1634 of the Rockingham County

Registry, and bears Rockingham County Parcel Identification Number

161503, and is identified as MVP Parcel Number NC-RO-174.200. As shown

on the map attached as Exhibit 80, MVP seeks to acquire the following rights

and easements over the property:

             Temporary Workspace                      0.06 acres

             Access Road                              0.74 acres

             Total acres, more or less:               0.80 acres




                                          84



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 84 of 92
                    Raven Lee Broeker and Cathi Jo Broeker

     90.     Raven Lee Broeker and Cathi Jo Broeker own or have an interest

in property over which easements for the Pipeline are being taken by

condemnation. The property is located in Rockingham County and is more

particularly described in Book 927, Page 200 of the Rockingham County

Registry, and bears Rockingham County Parcel Identification Number

161534, and is identified as MVP Parcel Number NC-RO-180.000. As shown

on the map attached as Exhibit 81, MVP seeks to acquire the following rights

and easements over the property:

             Temporary Workspace                      2.28 acres

             Possible Temporary Workspace             0.17 acres

             Permanent Easement                       2.56 acres

             Total acres, more or less:               5.01 acres.

                     Alvin Herbin and Virginia B. Herbin

     91.     Alvin Herbin and Virginia B. Herbin own or have an interest in

property over which easements for the Pipeline are being taken by

condemnation. The property is located in Rockingham County and is more

particularly described in Book 176, Page 333; Book 617, Page 53; Book 528,

Page 357; Book 751, Page 266; and Book 730, Page 53 of the Rockingham

County Registry, and bears Rockingham County Parcel Identification


                                          85



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 85 of 92
Number 170392, and is identified as MVP Parcel Number NC-RO-181.000.

As shown on the map attached as Exhibit 82, MVP seeks to acquire the

following rights and easements over the property:

             Temporary Workspace                      5.06 acres

             Additional Temporary Workspace           4.31 acres

             Possible Temporary Workspace             0.42 acres

             Access Road                              1.16 acres

             Permanent Easement                       5.46 acres

             Total acres, more or less:               16.41 acres.

     Marie Olivia Bass Revocable Trust U/A Dated April 9, 2015 and
 Marie Olivia Bass, Trustee for the Marie Olivia Bass Revocable Trust U/A
                            dated April 9, 2015

     92.     Marie Olivia Bass Revocable Trust U/A Dated April 9, 2015 and

Marie Olivia Bass, Trustee for the Marie Olivia Bass Revocable Trust U/A

dated April 9, 2015 own or have an interest in property over which easements

for the Pipeline are being taken by condemnation. The property is located in

Rockingham County and is more particularly described in Book 1545, Page

487 of the Rockingham County Registry, and bears Rockingham County

Parcel Identification Number 163065, and is identified as MVP Parcel

Number NC-RO-185.000. As shown on the map attached as Exhibit 83, MVP

seeks to acquire the following rights and easements over the property:


                                          86



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 86 of 92
              Temporary Workspace                      0.70 acres

              Additional Temporary Workspace           0.69 acres

              Access Road                              0.32 acres

              Permanent Easement                       0.66 acres

              Total acres, more or less:               2.37 acres.

                                Unknown Owners

      93.     There may be other persons who own or claim an interest in the

property rights being condemned whose names are unknown to MVP because

they could not be determined by diligent inquiry. These persons have been

made parties to this action as Unknown Owners as permitted by Rule 71.1 of

the Federal Rules of Civil Procedure.

                      Authority and Uses for the Taking

      94.     On June 18, 2020, FERC issued the Certificate Order to MVP for

the construction, operation, and maintenance of the Pipeline. See Exhibit 1.

The Certificate Order finds the Pipeline to be a public convenience and

necessity.

      95.     The Pipeline will help meet the public’s demand for natural gas

in North Carolina and southern Virginia by providing transportation of

natural gas from the Marcellus and Utica Shale regions.




                                           87



            Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 87 of 92
      96.     In issuing the Certificate Order, FERC specifically found that

MVP had demonstrated a need for the project, that the project will not have

adverse impacts on existing shippers or other pipelines and their customary

customers, and that the project’s benefits outweigh any adverse economic

effects on landowners or surrounding communities. FERC further found that

the environmental impacts from the project will not be significant and that

the impacts are acceptable given the public benefits the project will provide.

      97.     To complete the Pipeline as certificated by FERC, it is necessary

for MVP to acquire easements for permanent and exclusive rights-of-way,

access roads, temporary construction easements, and temporary and

permanent workspace easements across the properties of the Landowners.

      98.     As of the date of this filing, MVP has acquired—by negotiation—

easements or other rights over 240 of the 332 parcels affected by its Pipeline

in Rockingham and Alamance Counties, representing nearly 34 miles of the

47.73 mile long project in North Carolina.

      99.     For each tract, MVP made an offer of at least $3,000 to acquire

the necessary property rights for easements across the tract, but MVP has

been unable to acquire those property rights by agreement from the

Landowners.




                                       88



            Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 88 of 92
      100. Pursuant to Section 7(h) of the Natural Gas Act, 15 U.S.C. §

717f(h), MVP has the right to acquire the necessary property interests

described herein to construct, operate, and maintain the Pipeline.

                          Easements to be Taken

      101. In accordance with the Certificate Order, MVP condemns

necessary temporary and permanent access easements, temporary and

permanent workspace and additional workspace easements, temporary and

permanent anode bed easements, and easements for permanent and

exclusive rights-of-way on and across properties of the Landowners as

described herein and shown on the maps. The easements are located over

and along the route that was approved by FERC as shown on alignment

sheets.

      102. The easements may include, as more specifically identified on the

map/plat for each property:

            a.    Permanent and exclusive rights-of-way to construct,

      operate, protect, maintain, replace, repair, remove, or abandon the

      pipeline and appurtenant equipment and facilities;

            b.    Ingress to and egress from the rights-of-way by means of

      the permanent and temporary access roads, which MVP may construct,

      improve, maintain, or replace as necessary or convenient;


                                      89



          Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 89 of 92
           c.     The right of ingress and egress to, from, on, and across the

     permanent and exclusive rights-of-way to access other properties or

     sections of the pipeline and appurtenant equipment and facilities;

           d.     Temporary and permanent workspace and additional

     workspace;

           e.     Temporary and permanent anode bed easements and

     workspace; and

           f.     The right to clear trees, brush, or other vegetation as

     necessary or convenient for the safe and efficient construction,

     operation, or maintenance of the pipeline or access roads.

     103. The pipeline, except for risers, valves, drips, hydrate removal

systems, line markers, cathodic protection, and test stands, and other

appurtenant equipment and facilities reasonably required, shall be buried so

as not to interfere with the cultivation of the land. The Landowners may

fully use and enjoy the premises to the extent that such use and enjoyment

does not interfere with or obstruct MVP’s rights described herein.        The

Landowners shall not, without the prior written consent of MVP: (a) change

the depth of cover over the permanent and exclusive rights-of-way for the

installed pipeline, (b) place or permit to be placed any temporary or

permanent structure or obstruction of any kind, including but not limited to


                                     90



         Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 90 of 92
buildings, swimming pools, sheds, paved roadways, concrete pads or

sidewalks, mobile homes, trees, telephone poles or wires, electric poles or

wires, water or sewer lines, meters or utility boxes, or the like on or over the

permanent and exclusive rights-of-way for the installed pipeline; (c) store any

materials of any kind on the rights-of-way or operate or allow to be operated

over the rights-of-way any heavy machinery or equipment that is in excess of

40,000 pounds or that may damage the pipeline or its appurtenant

equipment or facilities; or (d) permit the rights-of-way to be covered by

standing water, except in the course of normal seasonal irrigation.

      WHEREFORE, based upon the foregoing, Plaintiff Mountain Valley

Pipeline, LLC respectfully requests that this Honorable Court:

      1.     Enter an Order granting MVP the rights and easements
             described above;

      2.     Determine and award just compensation to the Landowners for
             the taking of the temporary and permanent easements; and

      3.     Grant such other and further relief as may be deemed just and
             appropriate.

      This the 15th day of January, 2021.

                                  PARKER POE ADAMS & BERNSTEIN LLP

                                  /s/ Charles E. Raynal IV
                                  Charles E. Raynal, IV
                                  NC State Bar No. 32310
                                  Michael J. Crook
                                  NC State Bar No. 44322

                                      91



           Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 91 of 92
                       301 Fayetteville Street, Suite 1400
                       Raleigh, North Carolina 27601
                       Tel.: (919) 828-0564 | Fax: (919) 834-4564
                       charlesraynal@parkerpoe.com
                       michaelcrook@parkerpoe.com

                       Katie M. Iams
                       NC State Bar No. 38368
                       620 S. Tryon Street, Suite 800
                       Charlotte, North Carolina 28202
                       Tel.: (704) 372-9000 | Fax: (704) 334-4706
                       katieiams@parkerpoe.com

                       Counsel for Mountain Valley Pipeline, LLC




                           92



Case 1:21-cv-00047 Document 1 Filed 01/15/21 Page 92 of 92
